 

ExhibiT 10.1

 

Share exchange AGREEMENT

 

This Share Exchange Agreement is made and entered into as of February 22, 2019
(the “Effective Date”), by and between Easby Land & Cattle Company, LLC, a
Colorado limited liability company (“EASBY”), and Two Rivers Water & Farming
Company, a Colorado corporation (“Two Rivers”). For purposes of this Agreement,
each of EASBY and Two Rivers is sometimes individually referred to as a “Party”
and both are collectively referred to as the “Parties.” All capitalized terms,
if not otherwise defined in the body of this Agreement, will have the meanings
assigned to such terms in Schedule 1 attached to this Agreement.

 

A. EASBY holds of record a 100% membership interest (the “Vaxa Interest”) in
Vaxa Global LLC, a Nevada limited liability company (“Vaxa”), which in turn
holds of record a 100% membership interest in each of Ekstrak Labs LLC, a Nevada
limited liability company (“Ekstrak”), and Gramz Holdings, llc, a Colorado
limited liability company (“Gramz” and, collectively with Vaxa and Ekstrak, the
“Vaxa Entities”); and

 

B. Two Rivers desires to purchase from EASBY, and EASBY desires to sell to Two
Rivers, the Vaxa Interest on the terms and conditions set forth in this
Agreement;

 

Now, Therefore, in consideration of the mutual covenants, terms, and conditions
set out in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE I

The exchange

 

Section 1.01 Transfer of Vaxa Interest. On the terms and conditions set forth in
this Agreement, at the Closing, EASBY will sell, transfer, convey, assign, set
over and deliver to Two Rivers, free and clear of all Encumbrances, good, valid
and marketable title to the Vaxa Interest.

 

Section 1.02 Issuance of Exchange Stock. On the terms and conditions set forth
in this Agreement:

 

(a) Closing Stock. At the Closing, Two Rivers shall issue and deliver to EASBY
30,000,000 shares (the “Closing Stock”) of common stock, $0.001 par value, of
Two Rivers (“Two Rivers Common Stock”) determined as set forth in this
Agreement.

 

(b) Earn-Out Stock.

 

(i) Issuance. Subject to the terms and conditions of this Agreement, on a date
no later than five Business Days after the completion of the determination
contemplated by Section 1.02(b), Two Rivers shall issue and deliver to EASBY a
number of duly authorized, fully paid and non-assessable additional shares of
Two Rivers Common Stock, rounded to the nearest share (the “Earn-Out Stock” and
collectively with the Closing Stock, the “Exchange Stock”), equal to the lesser
of (i) 10 times EBITDA, divided by $1.00, and (ii) 20,000,000.

 

(ii) Determination.

 

(A) By no later than April 15, 2020, Two Rivers will prepare and deliver to
EASBY a written statement setting forth in reasonable detail its determination
of EBITDA (the “EBITDA Calculation”).

 

 1 

 



 

(B) EASBY shall have a ten Business Day-period after receipt of the written
statement pursuant to Section 1.02(b)(ii)(A) to review such written statement
and the EBITDA Calculation set forth therein. During such period, EASBY and its
Representatives shall have the right to inspect the books and records of the
Vaxa Entities during normal business hours, upon reasonable prior notice and
solely for purposes reasonably related to the determination of EBITDA. Prior to
the expiration of such period, EASBY may object to Two Rivers’ EBITDA
Calculation by delivering a Notice of objection to Two Rivers, which Notice
shall set forth EASBY’s EBITDA Calculation, specify the items in Two Rivers’
EBITDA Calculation disputed by EASBY, and describe in reasonable detail the
basis for each objection. If EASBY fails to timely deliver a Notice of objection
to Two Rivers pursuant to this Section 1.02(b)(ii)(B), then the EBITDA
Calculation provided by Two Rivers will be final and binding on the Parties.

 

(C) If EASBY timely delivers a Notice of objection in accordance with Section
1.02(b)(ii)(B), the Parties shall attempt in good faith to resolve the disputed
items and to agree upon the EBITDA Calculation. If the Parties resolve such
dispute within five Business Days after EASBY’s delivery of such Notice of
objection, then their resolution of such dispute will be final and binding on
the Parties.

 

(D) If the EBITDA Calculation is not resolved in accordance with Section
1.02(b)(ii)(C), all unresolved disputed items with respect to the EBITDA
Calculation will be referred to an Independent Accountant promptly following the
end of the five Business Day-period referenced in Section 1.02(b)(ii)(C). The
Parties shall direct the Independent Accountant to render a written report on
the unresolved disputed items with respect to the EBITDA Calculation as promptly
as practicable, but in any event within ten Business Days after such submission.
The Parties will furnish to the Independent Accountant such work papers,
schedules, and other documents and information relating to the unresolved
disputed items as the Independent Accountant may reasonably request. The
Independent Accountant will resolve the disputed items based solely on the
applicable definitions and other terms in this Agreement and not by independent
review. The resolution of the dispute by the Independent Accountant will be
final and binding on the Parties. The fees and expenses of the Independent
Accountant will be borne by Two Rivers and EASBY in proportion to the amounts by
which their respective EBITDA Calculations differ from the EBITDA Calculation as
finally determined by the Independent Accountant.

 

(c) Post-Closing Operation of Vaxa Entities. Subject to the terms of this
Agreement, following the Closing, Two Rivers shall have sole discretion with
regard to all matters relating to the operation of the Vaxa Entities, provided
that Two Rivers shall not, directly or indirectly, take any actions in bad faith
for the sole or principal purpose of reducing EBITDA. Notwithstanding the
foregoing, Two Rivers has no obligation to operate the Vaxa Entities in order to
maximize the amount of EBITDA.

 

 2 

 



 

Section 1.03 Restrictions on Transfer. The Exchange Stock will not be registered
under the Securities Act or the securities laws of any state and may not be
transferred, hypothecated, sold or otherwise disposed of until: (a) a
registration statement with respect to such Exchange Stock is declared effective
under the Securities Act; or (b) Two Rivers receives an opinion of counsel,
reasonably acceptable to Two Rivers in form and substance, that an exemption
from the registration requirements of the Securities Act is available. Each
stock certificate representing any of the Exchange Stock will contain a legend
substantially as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED, OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH
RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL, REASONABLY ACCEPTABLE TO TWO RIVERS IN FORM AND SUBSTANCE,
THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.

 

Section 1.04 Tax Treatment. For U.S. federal income Tax purposes, the Parties
intend that the Exchange qualify as a tax free “reorganization” within the
meaning of Section 351 of the Code. No Party will take any action or make any
filings with any Governmental Entity inconsistent with such intent.

 

ARTICLE II

closing; closing DELIVERIES

 

Section 2.01 Closing. Upon the terms and subject to the conditions set forth in
this Agreement, the Closing will take place remotely via the exchange of
documents and signatures on the Closing Date.

 

Section 2.02 EASBY Closing Deliveries. At the Closing, EASBY will deliver to Two
Rivers:

 

  (a) a membership interest certificate evidencing the Vaxa Interest, duly
registered in the name of Two Rivers and dated as of the Closing Date, as
contemplated in Section 1.01;         (b) a certificate, signed by a manager of
EASBY and dated as of the Closing Date, certifying as to the matters set forth
in Section 6.01 and Section 6.03;         (c) an incumbency certificate, signed
by a manager of EASBY and dated as of the Closing Date, certifying as to the
names and signatures of the managers, officers and agents of EASBY authorized to
sign this Agreement or any other documents to be delivered in connection with
the Contemplated Transactions;         (d) good standing certificates for EASBY
and each of the Vaxa Entities, each issued by the Secretary of State of the
State of Colorado as of date within five Business Days of the Effective Date;
and         (e) such other customary instruments of transfer, assumption,
filings, or documents, in form and substance reasonably satisfactory to Two
Rivers, as may be required to give effect to this Agreement and the Contemplated
Transactions.

 

Section 2.03 Two Rivers Closing Deliveries. At the Closing, Two Rivers will
deliver to EASBY:

 

  (a) a stock certificate evidencing all of the shares of the Closing Stock,
duly registered in the name of EASBY and dated as of the Closing Date, as
contemplated in Section 1.02(a);         (b) a certificate, signed by the Chief
Executive Officer of Two Rivers and dated as of the Closing Date, certifying (i)
as to the matters set forth in Section 6.01 and Section 6.02; (ii) that attached
thereto are true and complete copies of all resolutions adopted by the Board of
Directors of Two Rivers authorizing the execution, delivery, and performance of
this Agreement and the consummation of the Contemplated Transactions and that
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the Contemplated Transactions;

 

 3 

 



 

  (c) an incumbency certificate, signed by the Secretary of EASBY and dated as
of the Closing Date, certifying as to the names and signatures of the officers
and agents of Two Rivers authorized to sign this Agreement or any other
documents to be delivered in connection with the Contemplated Transactions;    
    (d) a good standing certificate for Two Rivers, issued by the Secretary of
State of the State of Colorado as of date within five Business Days of the
Effective Date;         (e) the names and signatures of the officers of Two
Rivers authorized to sign this Agreement and the other documents to be delivered
in connection with the Contemplated Transactions;         (f) a final draft of
the press release to be issued by Two Rivers, within one Business Day after the
Closing Date, with respect to this Agreement and the Contemplated Transactions;
        (g) a final draft of the Current Report on Form 8-K to be filed by Two
Rivers, within four Business Days after the Closing Date, with respect to this
Agreement and the Contemplated Transactions; and         (h) such other
customary instruments of transfer, assumption, filings, or documents, in form
and substance reasonably satisfactory to EASBY, as may be required to give
effect to this Agreement and the Contemplated Transactions.

 

ARTICLE III

Representations and Warranties of Two rivers

 

Except as disclosed in the Two Rivers Disclosure Schedule with specific
reference to the Section of this Agreement to which the information stated in
such disclosure relates (provided that the disclosure in any Section of the Two
Rivers Disclosure Schedule shall qualify and be deemed disclosed with respect to
other Sections of this ARTICLE III only to the extent it is readily apparent
from the face of such disclosure that such disclosure is applicable to such
other Sections), Two Rivers represents and warrants to EASBY as set forth in
this ARTICLE III as of the Effective Date and as of the Closing Date (except to
the extent such representations and warranties speak expressly as of a different
date). For purposes of the preceding sentence, “Section” shall mean a
second-level subpart (if any) of a Section (e.g., “3.01(a)”) but shall not
require more detailed identification.

 

Section 3.01 Organization; Standing and Power; Charter Documents; No
Subsidiaries.

 

(a) Organization; Standing and Power. Two Rivers is a corporation duly
organized, validly existing, and in good standing under the Laws of the State of
Colorado and has the requisite corporate power and authority to own, lease, and
operate its assets and to carry on its business as currently conducted. Two
Rivers is duly qualified or licensed to do business as a foreign corporation and
is in good standing in each jurisdiction where the character of the assets and
properties owned, leased, or operated by it or the nature of its business makes
such qualification or license necessary, except where the failure to be so
qualified or licensed or to be in good standing would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect with
respect to Two Rivers.

 

 4 

 



 

(b) Charter Documents. Two Rivers has delivered to EASBY true and complete
copies of all of its Charter Documents, which are in full force and effect as of
the Effective Date. Two Rivers is not in violation of any of the provisions of
its Charter Documents.

 

(c) Subsidiaries. Section 3.01(c) of the Two Rivers Disclosure Schedule contains
a true and complete listing of each entity in which Two Rivers owns any equity
or other ownership interest, including each Subsidiary of Two Rivers.

 

Section 3.02 Capital Structure.

 

(a) Capital Stock. The authorized capital stock of Two Rivers consists of: (i)
200,000,000 shares of Two Rivers Common Stock; and (ii) 5,000,000 shares of Two
Rivers Preferred Stock. As of the execution and delivery of this Agreement on
the Effective Date: (A) 49,220,418 shares of Two Rivers Common Stock had been
issued and are outstanding; (B) no shares of Two Rivers Preferred Stock had been
issued or were outstanding; and (C) no shares of Two Rivers Common Stock or Two
Rivers Preferred Stock were held in treasury. All of the outstanding shares of
Two Rivers Common Stock have been duly authorized, are validly issued, fully
paid and non-assessable, were issued in compliance with applicable Laws, and
were not issued in violation of any Contract or any preemptive or similar rights
of any Person. When issued in accordance with the terms of this Agreement,
shares of Exchange Stock will be duly authorized, validly issued, fully paid and
non-assessable and will not be subject to any pre-emptive rights. Two Rivers is
not a party to any voting agreement with respect to any Two Rivers Equity
Securities.

 

(b) Stock Awards and Contracts. As of the execution and delivery of this
Agreement on the Effective Date: (i) 5,461,447 shares of Two Rivers Common Stock
and no shares of Two Rivers Preferred Stock were reserved for issuance pursuant
to outstanding options and other equity awards and pursuant to stock or equity
plans; and (ii) 1,826,634 shares of Two Rivers Common Stock and no shares of Two
Rivers Preferred Stock were reserved for issuance pursuant to outstanding
warrants. Section 3.02(b) of the Two Rivers Disclosure Schedule sets forth a
true and complete list of all Contracts to which Two Rivers was a party as of
the Effective Date that obligate Two Rivers to issue any Two Rivers Equity
Securities to any Person (other than as described in the preceding clauses (i)
and (ii)) or to repurchase, redeem or otherwise acquire any Two Rivers Equity
Securities from any Person.

 

Section 3.03 Authority. Two Rivers has all requisite corporate power and
authority to enter into and to perform its obligations under this Agreement and
to consummate the Contemplated Transactions. The execution and delivery of this
Agreement by Two Rivers and the consummation by Two Rivers of the Contemplated
Transactions have been duly authorized by all necessary corporate actions on the
part of Two Rivers and no other corporate actions on the part of Two Rivers are
necessary to authorize the execution and delivery of this Agreement or to
consummate the Exchange and the other Contemplated Transactions. This Agreement
has been duly executed and delivered by Two Rivers and constitutes the legal,
valid, and binding obligation of Two Rivers, enforceable against Two Rivers in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, and other similar Laws affecting
creditors’ rights generally and by general principles of equity.

 

 5 

 



 

Section 3.04 Non-Contravention. The execution, delivery, and performance of this
Agreement by Two Rivers, and the consummation by Two Rivers of the Contemplated
Transactions, including the Exchange, do not and will not: (i) contravene or
conflict with, or result in any violation or breach of, the Charter Documents of
Two Rivers; (ii) conflict with or violate any Law applicable to Two Rivers or
its properties or assets; (iii) result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in Two Rivers’ loss of any benefit or the imposition of any
additional payment or other Liability under, alter the rights or obligations of
any Person under, give to any Person any rights of termination, amendment,
acceleration or cancellation under, or require any Consent under, any Contract
to which Two Rivers is a party or otherwise bound; or (iv) result in the
creation of an Encumbrance on any of the properties or assets of Two Rivers.

 

Section 3.05 Governmental Consents. No Consent of any Governmental Entity is
required to be obtained or made in connection with the execution, delivery and
performance by Two Rivers of this Agreement or the consummation by Two Rivers of
the Contemplated Transactions, except for the filing with the SEC of such
reports under the Exchange Act as may be required in connection with this
Agreement and the Contemplated Transactions.

 

Section 3.06 Board Approval. The Board of Directors of Two Rivers, by
resolutions duly adopted by a unanimous vote at a meeting of all directors of
Two Rivers duly called and held and, not subsequently rescinded or modified in
any way, has: (i) determined that this Agreement and the Contemplated
Transactions, upon the terms and subject to the conditions set forth herein, are
in the best interests of Two Rivers and its shareholders; and (ii) approved and
declared advisable the execution, delivery and performance of this Agreement and
the consummation of the Contemplated Transactions upon the terms and subject to
the conditions set forth in this Agreement.

 

Section 3.07 Anti-Takeover Statutes. No “fair price,” “moratorium,” “control
share acquisition,” “supermajority,” “affiliate transactions,” “business
combination,” or other similar anti-takeover statute or regulation enacted under
any Laws applicable to Two Rivers with respect to the Exchange, except to the
extent that any such statute or regulation has been or will be complied with at
Closing.

 

Section 3.08 SEC Documents.

 

(a) SEC Documents. The SEC Documents (including the exhibits thereto) filed on
or prior to the Effective Date constitute all of the reports and other documents
required to be filed by Two Rivers, during the period from January 1, 2018 to
the Effective Date, under Sections 13(a), 13(c), 14 and 15(d) of the Exchange
Act. True and complete copies of all SEC Documents (including the exhibits
thereto) are publicly available in the Electronic Data Gathering, Analysis and
Retrieval database of the SEC. None of the exhibits to the SEC Documents filed
with the SEC contains redactions pursuant to a request for confidential
treatment. As of their respective filing dates or, if amended or superseded by a
subsequent filing prior to the Effective Date, as of the date of the last such
amendment or superseding filing, each of the SEC Documents complied as to form
in all material respects with the applicable requirements of the Securities Act,
the Exchange Act and the Sarbanes-Oxley Act of 2002, as amended (including the
regulations promulgated thereunder). The SEC Documents, taken as a whole (but
excluding any SEC Documents, or information therein, superseded by a subsequent
filing prior to the Closing Date), do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. None of the SEC Documents is, to the
Knowledge of Two Rivers, the subject of ongoing SEC review or any outstanding
SEC investigation, and there are no outstanding or unresolved comments received
from the SEC with respect to any of the SEC Documents.

 

 6 

 



 

(b) Financial Statements. The consolidated financial statements of Two Rivers
(including any notes and schedules thereto) contained in any of the SEC
Documents: (i) complied as to form in all material respects with the published
rules and regulations of the SEC with respect thereto as of their respective
dates; (ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes thereto
and, in the case of unaudited interim financial statements, as may be permitted
by the SEC for Quarterly Reports on Form 10-Q); and (iii) fairly presented in
all material respects the consolidated financial position and the results of
operations, changes in shareholders’ equity and cash flows of Two Rivers as of
the respective dates of, and for the periods referred to in, such financial
statements, subject, in the case of unaudited interim financial statements, to
normal and year-end audit adjustments as permitted by GAAP and the applicable
rules and regulations of the SEC (but only if the effect of such adjustments
would not, individually or in the aggregate, be material).

 

(c) Undisclosed Liabilities. Two Rivers has no Liabilities other than (i)
Liabilities reflected or reserved against in Two Rivers’ unaudited consolidated
balance sheet (including in the notes thereto) as of September 30, 2018 included
in the SEC Documents, (ii) Liabilities incurred since September 30, 2018 in the
ordinary course of business consistent with past practice, (iii) Liabilities
incurred in connection with this Agreement and the Contemplated Transactions,
and (iv) such other Liabilities as do not have, individually or in the
aggregate, a Material Adverse Effect with respect to Two Rivers.

 

Section 3.09 Absence of Certain Changes or Events. Since September 30, 2018,
except in connection with the execution and delivery of this Agreement and the
consummation of the Contemplated Transactions, the business of Two Rivers has
been conducted in the ordinary course of business consistent with past practice
and there have not been any events, conditions, changes or effects that have
had, individually or in the aggregate, a Material Adverse Effect with respect to
Two Rivers.

 

Section 3.10 Taxes.

 

(a) Tax Returns and Payment of Taxes. Two Rivers has duly and timely filed or
caused to be filed (taking into account any valid extensions) all Tax Returns
required to be filed by it. Such Tax Returns are true and complete in all
material respects. Two Rivers is not currently the beneficiary of any extension
of time within which to file any Tax Return other than extensions of time to
file Tax Returns obtained in the ordinary course of business consistent with
past practice. All Taxes due and owing by Two Rivers (whether or not shown on
any Tax Return) have been timely paid or, where payment is not yet due, Two
Rivers has made an adequate provision for such Taxes in Two Rivers’ financial
statements included in the SEC Documents (in accordance with GAAP). Two Rivers’
most recent financial statements included in the SEC Documents reflect an
adequate reserve (in accordance with GAAP) for all material Taxes payable by Two
Rivers through the date of such financial statements. Two Rivers has not
incurred any Liability for Taxes since the date of its most recent financial
statements included in the SEC Documents outside of the ordinary course of
business or otherwise inconsistent with past practice.

 

(b) Withholding. Two Rivers has withheld and timely paid each Tax required to
have been withheld and paid in connection with amounts paid or owing to any
employee, creditor, customer, shareholder, or other Person (including
withholding of Taxes pursuant to Sections 1441 and 1442 of the Code or similar
provisions under any Laws), and materially complied with all information
reporting and backup withholding provisions of applicable Law.

 

(c) Liens. There are no Liens for Taxes upon the assets of Two Rivers other than
for current Taxes not yet due and payable or for Taxes that are being contested
in good faith by appropriate Actions and for which adequate reserves in
accordance with GAAP have been made in the Two Rivers Balance Sheet.

 

 7 

 



 

(d) Tax Deficiencies and Audits. No deficiency for any amount of Taxes which has
been proposed, asserted, or assessed in writing by any taxing authority against
Two Rivers remains unpaid. There are no waivers or extensions of any statute of
limitations currently in effect with respect to any Taxes of Two Rivers. There
are no Actions pending or, to the Knowledge of Two Rivers, threatened with
respect to any Taxes of Two Rivers.

 

(e) Intended Tax Treatment. Two Rivers has not taken or agreed to take any
action, and to the Knowledge of Two Rivers, there exists no fact or
circumstance, that is reasonably likely to prevent or impede the Exchange from
qualifying as a “reorganization” within the meaning of Section 351 of the Code.

 

Section 3.11 Intellectual Property. Two Rivers owns no Intellectual Property the
loss of which would have a Material Adverse Effect with respect to Two Rivers.
Two Rivers has taken commercially reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights, in all
proprietary information held, or purported to be held, by Two Rivers as a trade
secret. Two Rivers owns or licenses all Intellectual Property needed to conduct
its business as currently conducted. Two Rivers has never materially infringed
(directly, contributorily, by inducement or otherwise), misappropriated or
otherwise violated any other Person’s rights to Intellectual Property.

 

Section 3.12 Compliance; Permits. Two Rivers is in material compliance with all
Laws, Orders and Permits applicable to it and its business or by which it or its
business or any of its properties is bound. Since January 1, 2018, no Person
(including any Governmental Entity) has issued any notice or notification
stating that Two Rivers is not in compliance with any Law. Two Rivers holds all
Permits applicable to its business. No suspension, cancellation, non-renewal or
adverse modification of any Permit of Two Rivers is pending or, to the Knowledge
of Two Rivers, threatened.

 

Section 3.13 Litigation. Except as disclosed in the SEC Documents, there is no
Action pending, or to the Knowledge of Two Rivers, threatened against Two Rivers
or any of its properties or assets or any Representative of Two Rivers (in the
capacity of serving as such Representative), except as would not, individually
or in the aggregate, a Material Adverse Effect with respect to Two Rivers.
Neither Two Rivers nor any of its properties or assets is subject to any Order.
There are no Governmental Entity inquiries or investigations, or internal
investigations, pending or, to the Knowledge of Two Rivers, threatened, in each
case regarding any accounting practices of Two Rivers or any malfeasance by any
Representative of Two Rivers.

 

Section 3.14 Brokers’ and Finders’ Fees. Two Rivers has not incurred, nor will
it incur, directly or indirectly, any liability for investment banker,
brokerage, or finders’ fees or agents’ commissions, or any similar charges in
connection with this Agreement or the Contemplated Transactions, other than fees
of Emerging Growth Equities, Ltd.

 

Section 3.15 Related Person Transactions. Except as contemplated by Section
6.02(f), there are no Contracts, transactions, arrangements or understandings
between Two Rivers, on the one hand, and any Affiliate or Representative of Two
Rivers (including any director, officer, or employee) or any holder of 5.0% or
more of any equity securities of Two Rivers, on the other hand, that are
required to be disclosed pursuant to regulations promulgated by the SEC but that
have not been disclosed in the SEC Documents.

 

 8 

 



 

Section 3.16 Employee Matters.

 

(a) Compliance with Laws Generally. Two Rivers is not a party to and maintains
no Contract, plan, program, policy, agreement, collective bargaining agreement,
or other arrangement providing for compensation, severance, deferred
compensation, performance awards, stock or stock-based awards, fringe,
retirement, death, disability, or medical benefits or other employee benefits or
remuneration of any kind, including each employment, termination, severance,
retention, change in control, or consulting or independent contractor Contract,
plan, program, arrangement, or agreement, in each case whether written or
unwritten or otherwise, funded or unfunded, including each “employee benefit
plan” within the meaning of Section 3(3) of ERISA, whether or not subject to
ERISA (collectively, the “Employee Plans”). Two Rivers has not incurred, either
directly or indirectly, any Liability relating to any prior Employee Plan.

 

(b) Effect of Transaction. Neither the execution or delivery of this Agreement
nor the consummation of the Contemplated Transactions will (either alone or in
combination with any other event): (i) entitle any Person to severance pay or
any other payment; or (ii) accelerate the timing of payment, funding, or
vesting, or increase the amount of compensation due to any such Person

 

(c) Employment Law Matters. Two Rivers is in compliance in all material respects
with: (i) all applicable Laws and agreements regarding hiring, employment,
termination of employment, plant closing and mass layoff, employment
discrimination, harassment, retaliation, and reasonable accommodation, leaves of
absence, terms and conditions of employment, wages and hours of work, employee
classification, employee health and safety, leasing and supply of temporary and
contingent staff, engagement of independent contractors, including proper
classification of same, payroll taxes, and immigration with respect to its
employees and contingent workers; and (ii) all applicable Laws relating to the
relations between it and any labor organization, trade union, work council, or
other body representing its employees.

 

(d) Labor. Two Rivers is not a party to, or subject to, any collective
bargaining agreement or other agreement with any labor organization, work
council, or trade union with respect to any of its operations. No material work
stoppage, slowdown, or labor strike against Two Rivers with respect to employees
who are employed within the United States is pending, threatened, or has
occurred, and, to the Knowledge of Two Rivers, no material work stoppage,
slowdown, or labor strike against Two Rivers with respect to employees who are
employed outside the United States is pending, threatened, or has occurred. None
of the employees of Two Rivers is represented by a labor organization, work
council, or trade union. There are no Actions, government investigations, or
labor grievances pending, or, to the Knowledge of Two Rivers, threatened
relating to any employment related matter involving any employee or applicant.

 

Section 3.17 Real Property and Water Rights.

 

(a) Owned Real Estate. Section 3.17(a) of the Two Rivers Disclosure Schedule
contains a true and complete list by address and legal description of all Owned
Real Estate as of the Effective Date. Two Rivers has good and marketable fee
simple title to all Owned Real Estate, free and clear of all Encumbrances. Two
Rivers has not: (i) leased or granted any Person the right to use or occupy all
or any part of the Owned Real Estate; (ii) granted any Person an option, right
of first offer, or right of first refusal to purchase such Owned Real Estate or
any portion thereof or interest therein; or (iii) received written notice of any
pending, and to the Knowledge of the Two Rivers, there is no threatened
condemnation Action affecting any Owned Real Estate or any portion thereof or
interest therein. Two Rivers is not a party to any agreement or option to
purchase any real property or interest therein.

 

(b) Leased Real Estate. Section 3.17(b) of the Two Rivers Disclosure Schedule
contains a true and complete list of all Leases (including all amendments,
extensions, renewals, guaranties, and other agreements with respect thereto) as
of the Effective Date for each Leased Real Estate (including the date and name
of the parties to such Lease). Two Rivers has made available to EASBY a true and
complete copy of each such Lease. With respect to each of the Leases: (i) such
Lease is legal, valid, binding, enforceable, and in full force and effect; (ii)
no party to each Lease is in breach or default under such Lease, and no event
has occurred or circumstance exists which, with or without notice, lapse of
time, or both, would constitute a breach or default under such Lease; and (iii)
Two Rivers’ possession and quiet enjoyment of the Leased Real Estate under such
Lease has not been disturbed and there are no disputes with respect to such
Lease. Two Rivers has not assigned, pledged, mortgaged, hypothecated, or
otherwise transferred any Lease or any interest therein to any Person.

 

 9 

 



 

(c) Real Estate Used in the Business. The Real Estate comprises all of the real
property used or intended to be used in, or otherwise related to, the business
of Two Rivers.

 

(d) Water Rights. Section 3.17(d) of the Two Rivers Disclosure Schedule lists
and provides a summary of all contractual or statutory groundwater, surface
water, or other rights to water allocation, acquisition, use, and transfer owned
or held by Two Rivers (collectively, “Water Rights”). With respect to all Water
Rights, Two Rivers has not: (i) sold, transferred, leased, or granted to any
Person any present or future interest in or to any Water Rights; (ii) granted
any Person an option, right of first offer, or right of first refusal to
purchase, acquire, or lease any present or future interest in or to any Water
Rights or any portion thereof; or (iii) received written notice of any pending,
and to the Knowledge of the Two Rivers, there is no threatened, Action affecting
any Water Rights or any portion thereof or interest therein. Two Rivers is not a
party to any Contract to sell, transfer, or otherwise lease any Water Rights to
any Person.

 

Section 3.18 Personal Property. Two Rivers in possession of and has good and
marketable title to, or valid leasehold interests in or valid rights under
contract to use, the machinery, equipment, furniture, fixtures and other
tangible personal property and assets owned, leased, or used by Two Rivers, free
and clear of all Encumbrances.

 

Section 3.19 Environmental Matters. Two Rivers is, and at all times has been, in
compliance with all Environmental Laws in all material respects, which
compliance includes the possession, maintenance of, compliance with, or
application for, all Permits required under applicable Environmental Laws for
the operation of the business of Two Rivers as currently conducted. Two Rivers
has not disposed of, released, or discharged any Hazardous Substances on, at,
under, in, or from any Real Estate currently or, to the Knowledge of Two Rivers,
formerly owned, leased, or operated by Two Rivers or at any other location that
is: (a) currently subject to any investigation, remediation, or monitoring; or
(b) reasonably likely to result in liability to Two Rivers, in either case of
(a) or (b) under any applicable Environmental Laws. Two Rivers has not: (y)
produced, processed, manufactured, generated, transported, treated, handled,
used, or stored any Hazardous Substances, except in compliance with all
Environmental Laws, at any Real Estate; or (z) exposed any Person to any
Hazardous Substances under circumstances reasonably expected to give rise to any
Liability or obligation under any Environmental Law. Two Rivers has not received
written notice of and there is no Action pending, or to the Knowledge of Two
Rivers, threatened against Two Rivers, alleging any Liability or responsibility
under or non-compliance with any Environmental Law or seeking to impose any
financial responsibility for any investigation, cleanup, removal, containment,
or any other remediation or compliance under any Environmental Law. Two Rivers
is not subject to any Order, settlement agreement, or other Contract by or with
any Governmental Entity or Person imposing any material Liability or obligation
with respect to any of the foregoing. Two Rivers has not assumed or retained any
material Liabilities under any applicable Environmental Laws of any other
Person, including in any acquisition or divestiture of any property or business.

 

 10 

 



 

Section 3.20 Material Contracts.

 

(a) Two Rivers Material Contracts. For purposes of this Agreement, “Two Rivers
Material Contracts” mean any of the following to which Two Rivers is a party or
any of its assets are bound (excluding any Leases):

 

    (i) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the Securities Act), whether or not filed by Two Rivers with
the SEC;             (ii) any employment, consulting, or similar Contract (in
each case with respect to which Two Rivers has continuing obligations as of the
Effective Date) with any current or former (A) officer of Two Rivers, (B) member
of the Two Rivers’ Board of Directors, or (C) employee or independent contractor
providing for an annual base salary or payment in excess of $10,000;            
(iii) any Contract providing for indemnification or any guaranty by Two Rivers
or its principals;             (iv) any Contract that purports to limit the
right of Two Rivers (A) to engage in any line of business, (B) to compete with
any Person or solicit any client or customer, or (C) to operate in any
geographical location;             (v) any Contract relating to the disposition
or acquisition, directly or indirectly, by Two Rivers of assets or capital stock
or other equity interests of itself or any other Person;             (vi) any
Contract that grants any right of first refusal, right of first offer, or
similar right with respect to any material assets, rights, equity, or properties
of Two Rivers;             (vii) any Contract that contains any provision that
requires the purchase of all or a material portion of Two Rivers’ requirements
for a given product or service from a given third party;             (viii) any
Contract that obligates Two Rivers to conduct business on an exclusive or
preferential basis or that contains a “most favored nation” or similar covenant
with any Person;             (ix) any partnership, joint venture, limited
liability company agreement, or similar Contract relating to the formation,
creation, operation, management, or control of any joint venture or Person;    
        (x) any mortgages, indentures, guarantees, loans, credit agreements,
security agreements, or other Contracts, in each case relating to indebtedness
for borrowed money, whether as borrower or lender, other than accounts
receivables and payables incurred in the ordinary course of business;          
  (xi) any agreement, license, franchise, permit, indenture or authorization
that has not been terminated or performed in its entirety and not renewed that
may be, by its terms, terminated, impaired or adversely affected by reason of
the execution of this Agreement or the Contemplated Transactions;            
(xii) any employee collective bargaining agreement or other Contract with any
labor union;             (xiii) any IP Agreement;

 

 11 

 



 

    (xiv) any other Contract under which Two Rivers is obligated to make payment
or incur costs in excess of $10,000 in any year and which is not otherwise
described in clauses (i) through (xiii) above; or             (xv) any Contract
which is not otherwise described in clauses (i) through (xiv) above that is
material to Two Rivers.

 

(b) Schedule of Material Contracts; Documents. Section 3.20(b) of the Two Rivers
Disclosure Schedule sets forth a true and complete list of all Two Rivers
Material Contracts. Two Rivers has made available to EASBY true and complete
copies of all Two Rivers Material Contracts, including any amendments thereto.

 

(c) No Breach. All Two Rivers Material Contracts are legal, valid, and binding
on Two Rivers, enforceable against Two Rivers in accordance with their
respective terms, and are in full force and effect. Two Rivers has not violated
any provision of, or failed to perform any obligation required under the
provisions of, any Two Rivers Material Contract. Two Rivers is not in breach,
and has not received written notice of breach, of any Two Rivers Material
Contract.

 

Section 3.21 Insurance. Two Rivers maintains policies or binders of insurance
with respect to its assets, business, operations, employees, officers and
directors that are generally of the types, and in amounts, customarily carried
by Persons conducting a business similar to Two Rivers.

 

Section 3.22 Books and Records. The minute books and stock record books of Two
Rivers, true and complete copies of which have been made available to EASBY, are
true and correct and have been maintained in accordance with sound business
practices. The minute books of Two Rivers contain true and complete records of
all meetings, and actions taken by written consent of, the shareholders, the
Board of Directors, and any committees of the Board of Directors of Two Rivers,
and no meeting, or action taken by written consent, of any such shareholders,
Board of Directors, or committee has been held for which minutes have not been
prepared and are not contained in such minute books.

 

Section 3.23 Anti-Corruption Matters. No Representative of Two Rivers has: (a)
used any funds for unlawful contributions, gifts, entertainment, or other
unlawful payments relating to an act by any Governmental Entity; (b) made any
unlawful payment to any foreign or domestic government official or employee or
to any foreign or domestic political party or campaign or violated any provision
of the Foreign Corrupt Practices Act of 1977, as amended; or (c) made any other
unlawful payment under any applicable Law relating to anti-corruption, bribery,
or similar matters. Two Rivers has not disclosed to any Governmental Entity that
it violated or may have violated any Law relating to anti-corruption, bribery,
or similar matters. No Governmental Entity is investigating, examining, or
reviewing Two Rivers’ compliance with any applicable provisions of any Law
relating to anti-corruption, bribery, or similar matters.

 

ARTICLE IV

Representations and Warranties of EASBY

 

Except as disclosed in the EASBY Disclosure Schedule with specific reference to
the Section of this Agreement to which the information stated in such disclosure
relates (provided that the disclosure in any Section of the EASBY Disclosure
Schedule shall qualify and be deemed disclosed with respect to other Sections of
this ARTICLE IV only to the extent it is readily apparent from the face of such
disclosure that such disclosure is applicable to such other Sections), EASBY
represents and warrants to Two Rivers as set forth in this ARTICLE IV as of the
Effective Date and as of the Closing Date (except to the extent such
representations and warranties speak expressly as of a different date). For
purposes of the preceding sentence, “Section” shall mean a second-level subpart
(if any) of a Section (e.g., “4.01(a)”) but shall not require more detailed
identification.

 

 12 

 



 

Section 4.01 Organization; Standing and Power; Charter Documents.

 

(a) Organization; Standing and Power. EASBY and each of the Vaxa Entities: (i)
is duly organized, validly existing and in good standing under the Laws of the
State of Colorado or Nevada (as applicable) and has the requisite limited
liability company power and authority to own, lease, and operate its assets and
to carry on its business as now conducted; and (b) is duly qualified or licensed
to do business as a foreign corporation and is in good standing in each
jurisdiction where the character of the assets and properties owned, leased, or
operated by it or the nature of its business makes such qualification or license
necessary, except where the failure to be so qualified or licensed or to be in
good standing, would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect with respect to such company.

 

(b) Charter Documents. EASBY has made available to Two Rivers true and complete
copies of the Charter Documents of EASBY and each of the Vaxa Entities, all of
which are in full force and effect as of the Effective Date. Neither EASBY nor
any of the Vaxa Entities is in violation of any of the provisions of its Charter
Documents.

 

(c) Subsidiaries. None of the Vaxa Entities has any Subsidiary or otherwise owns
or has any interest in any shares or other ownership interests of any other
Person, except that Vaxa holds a 100% membership interest in each of Gramz and
Ekstrak,

 

Section 4.02 Capital Structure.

 

(a) Vaxa Interests. The sole record and beneficial owner of the Vaxa Interest is
EASBY, which owns the Vaxa Interest free and clear of all Encumbrances. The Vaxa
Interest has been duly authorized and is validly issued, fully paid and
non-assessable, and is not subject to any pre-emptive rights.

 

(b) Ekstrak Interest. The sole record and beneficial owner of the 100%
membership interest in Ekstrak is Vaxa, which owns such interest free and clear
of all Encumbrances. Vaxa’s membership interest in Ekstrak has been duly
authorized and is validly issued, fully paid, and non-assessable, and is not
subject to any preemptive rights.

 

(c) Gramz Interest. The sole record and beneficial owner of the 100% membership
interest in Gramz is Vaxa, which owns such interest free and clear of all
Encumbrances. Vaxa’s membership interest in Gramz has been duly authorized and
is validly issued, fully paid, and non-assessable, and is not subject to any
preemptive rights.

 

Section 4.03 Authority. EASBY has all requisite limited liability company power
and authority to enter into and to perform its obligations under this Agreement
and to consummate the Contemplated Transactions. The execution and delivery of
this Agreement by EASBY and the consummation by EASBY of the Contemplated
Transactions have been duly authorized by all necessary limited liability
company actions on the part of EASBY and no other limited liability company
actions on the part of EASBY are necessary to authorize the execution and
delivery of this Agreement or to consummate the Exchange and the other
Contemplated Transactions. This Agreement has been duly executed and delivered
by EASBY and constitutes the legal, valid, and binding obligation of EASBY,
enforceable against EASBY in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium, and other
similar Laws affecting creditors’ rights generally and by general principles of
equity.

 

 13 

 



 

Section 4.04 Non-Contravention. The execution, delivery and performance of this
Agreement by EASBY, and the consummation by EASBY of the Contemplated
Transactions, including the Exchange, do not and will not: (i) contravene or
conflict with, or result in any violation or breach of, the Charter Documents of
EASBY or any of the Vaxa Entities; (ii) conflict with or violate any Law
applicable to EASBY or any of the Vaxa Entities or their respective properties
or assets; (iii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in EASBY’s or any of the Vaxa Entities’ loss of any benefit or the imposition of
any additional payment or other Liability under, or alter the rights or
obligations of any Person under, or give to any Person any rights of
termination, amendment, acceleration, or cancellation, or require any Consent
under, any Contract to which EASBY or any Vaxa Entity is a party or otherwise
bound; or (iv) result in the creation of an Encumbrance on any of the properties
or assets of any of the Vaxa Entities.

 

Section 4.05 Governmental Consents. No Consent of any Governmental Entity is
required to be obtained or made in connection with the execution, delivery, and
performance by EASBY of this Agreement or the consummation by EASBY of the
Contemplated Transactions.

 

Section 4.06 Member Approval. EASBY’s members, by resolutions duly adopted by a
unanimous vote or consent of all members of EASBY and not subsequently rescinded
or modified in any way, have: (i) determined that this Agreement and the
Contemplated Transactions, upon the terms and subject to the conditions set
forth herein, are in the best interests of, EASBY and its members; and (ii)
approved and declared advisable the execution, delivery, and performance of this
Agreement and the consummation of the Contemplated Transactions upon the terms
and subject to the conditions set forth in this Agreement.

 

Section 4.07 Anti-Takeover Statutes. No “fair price,” “moratorium,” “control
share acquisition,” “supermajority,” “affiliate transactions,” “business
combination,” or other similar anti-takeover statute or regulation enacted under
any Laws applicable to EASBY or any of the Vaxa Entities is applicable with
respect to the Exchange, except to the extent that any such statute or
regulation has been or will be complied with at Closing.

 

Section 4.08 Financial Statements.

 

(a) Financial Statements. EASBY has provided to Two Rivers a true and complete
copy of the Vaxa Balance Sheet. The Vaxa Entities were recently formed and,
except for the Vaxa Balance Sheet, have no historical financial statements.

 

(b) Undisclosed Liabilities. None of the Vaxa Entities has any Liabilities other
than (i) Liabilities reflected or reserved against in the Vaxa Balance Sheet,
(ii) Liabilities incurred since December 31, 2018 in the ordinary course of
business consistent with past practice, (iii) Liabilities incurred in connection
with this Agreement and the Contemplated Transactions, and (iv) such other
Liabilities as do not have, individually or in the aggregate, a Material Adverse
Effect with respect to Vaxa.

 

Section 4.09 Assets. The Vaxa Entities own all of the assets reflected on the
Vaxa Balance Sheet and have good and valid title, free and clear of any
Encumbrances, to all of such assets. All fixed assets reflected on the Vaxa
Balance Sheet are in good operating condition and repair, ordinary wear and tear
excepted, with no material latent defects.

 

 14 

 



 

Section 4.10 Taxes.

 

(a) Tax Returns and Payment of Taxes. Each of the Vaxa Entities has duly and
timely filed or caused to be filed (taking into account any valid extensions)
all Tax Returns required to be filed by it. Such Tax Returns are true and
complete in all material respects. None of the Vaxa Entities is currently the
beneficiary of any extension of time within which to file any Tax Return other
than extensions of time to file Tax Returns obtained in the ordinary course of
business consistent with past practice. All Taxes due and owing by any of the
Vaxa Entities (whether or not shown on any Tax Return) have been timely paid or,
where payment is not yet due, each of the Vaxa Entities has made an adequate
provision for such Taxes in their financial statements (in accordance with
GAAP). The financial statements of the Vaxa Entities provided to Two Rivers
reflect an adequate reserve (in accordance with GAAP) for all material Taxes
payable by the Vaxa Entities through the date of such financial statements. None
of the Vaxa Entities has incurred any Liability for Taxes since December 31,
2018 outside of the ordinary course of business or otherwise inconsistent with
past practice.

 

(b) Withholding. Each of the Vaxa Entities has withheld and timely paid each Tax
required to have been withheld and paid in connection with amounts paid or owing
to any employee, creditor, customer, shareholder, or other Person (including
withholding of Taxes pursuant to Sections 1441 and 1442 of the Code or similar
provisions under any Laws), and materially complied with all information
reporting and backup withholding provisions of applicable Law.

 

(c) Encumbrances. There are no Encumbrances for Taxes upon the assets of any of
the Vaxa Entities other than for current Taxes not yet due and payable or for
Taxes that are being contested in good faith by appropriate Actions and for
which adequate reserves in accordance with GAAP have been made in the financial
statements of the Vaxa Entities provided to Two Rivers.

 

(d) Tax Deficiencies and Audits. No deficiency for any amount of Taxes which has
been proposed, asserted, or assessed in writing by any taxing authority against
any of the Vaxa Entities remains unpaid. There are no waivers or extensions of
any statute of limitations currently in effect with respect to any Taxes of any
of the Vaxa Entities. There are no Actions ongoing, threatened, or pending with
respect to any Taxes of any of the Vaxa Entities.

 

(e) Intended Tax Treatment. None of the Vaxa Entities has taken or has agreed to
take any action, and to the Knowledge of EASBY there exists no fact or
circumstance, that is reasonably likely to prevent or impede the Exchange from
qualifying as a “reorganization” within the meaning of Section 351 of the Code.

 

Section 4.11 Absence of Certain Changes or Events. Since the date of the Vaxa
Balance Sheet, except in connection with the execution and delivery of this
Agreement and the consummation of the Contemplated Transactions, the business of
each Vaxa Entity has been conducted in the ordinary course of business
consistent with past practice and there have not been or occurred any events,
conditions, changes, or effects that have had, individually or in the aggregate,
a Material Adverse Effect with respect to EASBY or Vaxa.

 

Section 4.12 Intellectual Property. None of the Vaxa Entities owns Intellectual
Property the loss of which would have a Material Adverse Effect with respect to
Vaxa. Each of the Vaxa Entities has taken all commercially reasonable steps to
maintain the confidentiality of and otherwise protect and enforce its rights in
all proprietary information it holds, or that it purports to hold, as a trade
secret. Each of the Vaxa Entities owns or otherwise has, and after the Closing
will have, all Intellectual Property needed to conduct its business as currently
conducted. None of the Vaxa Entities has materially infringed (directly,
contributorily, by inducement or otherwise), misappropriated or otherwise
violated any other Person’s rights to Intellectual Property

 

 15 

 



 

Section 4.13 Compliance; Permits. Each of the Vaxa Entities is and always has
been in compliance with all Laws, Orders, and Permits applicable to it and its
business or by which it or its business or properties are bound. No Person
(including any Governmental Entity) has issued any notice or notification
stating that any Vaxa Entity is not in compliance with any Law. Each Vaxa Entity
holds all Permits applicable to its business. No suspension, cancellation,
non-renewal, or adverse modifications of any Permits of any Vaxa Entity is
pending or, to the Knowledge of EASBY, threatened.

 

Section 4.14 Litigation. There is no Action pending, or to the Knowledge of
EASBY, threatened against any of the Vaxa Entities or any of their respective
properties or assets or any Representative of any of the Vaxa Entities (in the
capacity of serving as such Representative). None of the Vaxa Entities nor any
of their respective properties or assets are subject to any Order. There are no
SEC inquiries or investigations, other Governmental Entity inquiries or
investigations, or internal investigations pending or, to the Knowledge of
EASBY, threatened, in each case regarding any accounting practices of the Vaxa
Entities or any malfeasance by any Representative of any of the Vaxa Entities.

 

Section 4.15 Brokers’ and Finders’ Fees. Neither EASBY or any of the Vaxa
Entities has incurred, or will incur, directly or indirectly, any liability for
investment banker, brokerage, or finders’ fees or agents’ commissions, or any
similar charges in connection with this Agreement or the Contemplated
Transactions, other than fees of Fenner & Beane payable solely by EASBY.

 

Section 4.16 Employee Matters.

 

(a) Compliance with Laws Generally. None of the Vaxa Entities is a party to or
maintains an Employee Plan. None of the Vaxa Entities has incurred, either
directly or indirectly, any Liability relating to any prior Employee Plan.

 

(b) Effect of Transaction. Neither the execution or delivery of this Agreement
nor the consummation of the Contemplated Transactions will (either alone or in
combination with any other event): (i) entitle any Person to severance pay or
any other payment; or (ii) accelerate the timing of payment, funding, or
vesting, or increase the amount of compensation due to any such Person.

 

(c) Employees. None of the Vaxa Entities has any written or oral contract of
employment or other employment agreement with any of its employees or any
agreements relating to the temporary use or loaning of employees. None of the
Vaxa Entities has any agreements or understandings with any employees or any
policies or practices pertaining to severance or termination costs. All
employees of the Vaxa Entities are employed at-will, and none of the Vaxa
Entities is a party to any written or oral contracts, understandings or policies
to the contrary.

 

(d) Employment Law Matters. Each of the Vaxa Entities: (i) is in compliance in
all material respects with all applicable Laws and agreements regarding hiring,
employment, termination of employment, plant closing and mass layoff, employment
discrimination, harassment, retaliation, and reasonable accommodation, leaves of
absence, terms and conditions of employment, wages and hours of work, employee
classification, employee health and safety, leasing and supply of temporary and
contingent staff, engagement of independent contractors, including proper
classification of same, payroll taxes, and immigration with respect to its
employees and contingent workers; and (ii) is in compliance in all material
respects with all applicable Laws relating to the relations between it and any
labor organization, trade union, work council, or other body representing its
employees.

 

(e) Labor. None of the Vaxa Entities is a party to, or subject to, any
collective bargaining agreement or other agreement with any labor organization,
work council, or trade union with respect to any of its operations. No material
work stoppage, slowdown, or labor strike against any of the Vaxa Entities with
respect to employees who are employed within the United States is pending,
threatened, or has occurred, and, to the Knowledge of EASBY, no material work
stoppage, slowdown, or labor strike against any of the Vaxa Entities with
respect to employees who are employed outside the United States is pending,
threatened, or has occurred. None of the employees of any of the Vaxa Entities
is represented by a labor organization, work council, or trade union. There are
no Actions, government investigations, or labor grievances pending, or, to the
Knowledge of EASBY, threatened relating to any employment-related matter
involving any employee or applicant.

 

 16 

 

 

Section 4.17 Real Property. None of the Vaxa Entities owns any real estate.

 

Section 4.18 Personal Property. Each of the Vaxa Entities is in possession of
and has good and marketable title to, or valid leasehold interests in or valid
rights under contract to use, the machinery, equipment, furniture, fixtures, and
other tangible personal property and assets it owns, leases, or uses, free and
clear of all Encumbrances.

 

Section 4.19 Environmental Matters. Each of the Vaxa Entities is, and at all
times has been, in compliance with all Environmental Laws in all material
respects, which compliance includes the possession, maintenance of, compliance
with, or application for, all Permits required under applicable Environmental
Laws for the operation of the business of the Vaxa Entities as currently
conducted. None of the Vaxa Entities has disposed of, released, or discharged
any Hazardous Substances on, at, under, in, or from any real estate currently
or, to the Knowledge of EASBY, formerly owned, leased, or operated by any of the
Vaxa Entities or at any other location that is: (a) currently subject to any
investigation, remediation, or monitoring; or (b) reasonably likely to result in
liability to the Vaxa Entities, in either case of (a) or (b) under any
applicable Environmental Laws. None of the Vaxa Entities has: (y) produced,
processed, manufactured, generated, transported, treated, handled, used, or
stored any Hazardous Substances, except in compliance with all Environmental
Laws, at any real estate; or (z) exposed any Person to any Hazardous Substances
under circumstances reasonably expected to give rise to any Liability or
obligation under any Environmental Law. Neither EASBY nor any of the Vaxa
Entities has received written notice of and there is no Action pending, or to
the Knowledge of EASBY, threatened against any of the Vaxa Entities, alleging
any Liability or responsibility under or non-compliance with any Environmental
Law or seeking to impose any financial responsibility for any investigation,
cleanup, removal, containment, or any other remediation or compliance under any
Environmental Law. None of the Vaxa Entities is subject to any Order, settlement
agreement, or other Contract by or with any Governmental Entity or Person
imposing any material Liability or obligation with respect to any of the
foregoing. None of the Vaxa Entities has assumed or retained any material
Liabilities under any applicable Environmental Laws of any other Person,
including in any acquisition or divestiture of any property or business.

 

Section 4.20 Material Contracts.

 

(a) EASBY Material Contracts. For purposes of this Agreement, “EASBY Material
Contracts” means any of the following to which any of the Vaxa Entities is a
party or any of its assets are bound:

 

  (i) any employment, consulting or similar Contract (in each case with respect
to which any of the Vaxa Entities has continuing obligations as of the Effective
Date) with any current or former (A) officer of any of the Vaxa Entities, (B)
member of EASBY or any of the Vaxa Entities, or (C) employee or independent
contractor providing for an annual base salary or payment in excess of $10,000;
        (ii) any Contract providing for indemnification or any guaranty by any
of the Vaxa Entities or its principals;

 

 17 

 

 



  (iii) any Contract that purports to limit the right of any of the Vaxa
Entities (A) to engage in any line of business, (B) to compete with any Person
or solicit any client or customer, or (C) to operate in any geographical
location;         (iv) any Contract relating to the disposition or acquisition,
directly or indirectly, by any of the Vaxa Entities of assets or capital stock
or other equity interests of itself or any other Person;         (v) any
Contract that grants any right of first refusal, right of first offer, or
similar right with respect to any material assets, rights, equity, or properties
of any of the Vaxa Entities;         (vi) any Contract that contains any
provision that requires the purchase of all or a material portion of any of the
Vaxa Entities’ requirements for a given product or service from a given third
party;         (vii) any Contract that obligates any of the Vaxa Entities to
conduct business on an exclusive or preferential basis or that contains a “most
favored nation” or similar covenant with any Person;         (viii) any
partnership, joint venture, limited liability company agreement, or similar
Contract relating to the formation, creation, operation, management, or control
of any joint venture or Person;   (ix) any mortgages, indentures, guarantees,
loans, credit agreements, security agreements, or other Contracts, in each case
relating to indebtedness for borrowed money, by way of direct loan, sale of debt
securities, purchase money obligation, conditional sale, guarantee or otherwise,
whether as borrower or lender, other than accounts receivables and payables
incurred in the ordinary course of business;         (x) any agreement, license,
franchise, permit, indenture or authorization that has not been terminated or
performed in its entirety and not renewed that may be, by its terms, terminated,
impaired or adversely affected by reason of the execution of this Agreement, the
Closing, or the Contemplated Transactions;         (xi) any employee collective
bargaining agreement or other Contract with any labor union;         (xii) any
Intellectual Property Agreement;         (xiii) any other Contract under which
any of the Vaxa Entities is obligated to make payment or incur costs in excess
of $10,000 in any year and which is not otherwise described in clauses (i)
through (xii) above; or         (xiv) any Contract which is not otherwise
described in clauses (i) through (xiii) above that is material to any of the
Vaxa Entities.

 

(b) Schedule of Material Contracts; Documents. Paragraph 4.20(b) of the EASBY
Disclosure Schedule sets forth a true and complete list of all EASBY Material
Contracts. EASBY has made available to Two Rivers true and complete copies of
all EASBY Material Contracts, including any amendments thereto.

 

 18 

 



 

(c) No Breach. All EASBY Material Contracts are legal, valid, and binding on the
Vaxa Entities, enforceable against in accordance with their respective terms,
and are in full force and effect. None of the Vaxa Entities has violated any
provision of, or failed to perform any obligation required under the provisions
of, any EASBY Material Contract. None of the Vaxa Entities is in breach, and
neither EASBY nor any of the Vaxa Entities has received written notice of
breach, of any EASBY Material Contract.

 

Section 4.21 Investment Purpose. EASBY understands that the Earn-Out Stock and
the Closing Stock (a) have not been registered under the Securities Act or the
securities laws of any other jurisdiction, (b) are issued in reliance upon U.S.
federal and state exemptions for transactions not involving a public offering,
and (c) cannot be disposed of unless they are subsequently registered or
exempted from registration under the Securities Act. EASBY is an “accredited
investor” within the meaning of Rule 501 under the Securities Act and agrees
that it will not take any action that could have an adverse effect on the
availability of the exemption from registration provided by Rule 501 under the
Securities Act with respect to the offer and sale of the Exchange Stock. The
Exchange Stock is being acquired for EASBY’s own account solely for investment
and not with a view to resale or distribution thereof. EASBY has conducted its
own independent review and analysis of the business, operations, assets,
liabilities, results of operations, financial condition and prospects (financial
and other) of Two Rivers, and EASBY acknowledges that it has been provided
adequate access to the personnel, properties, premises and records of Two Rivers
for such purpose. The determination of EASBY to acquire the Exchange Stock has
been made by EASBY independent of any statements or opinions as to the
advisability of such purchase or as to the business, operations, assets,
liabilities, results of operations, financial condition and prospects of Two
Rivers that may have been made or given by EASBY or by any agent or employee of
EASBY. EASBY has such knowledge and experience in financial and business matters
and is capable of evaluating the merits and risks of an investment in Two Rivers
and making an informed decision with respect thereto. EASBY is able to bear the
economic and financial risk of an investment in Two Rivers for an indefinite
period of time.

 

Section 4.22 Information Supplied. None of the information supplied by EASBY to
Two Rivers from time to time for inclusion in any filing, including an SEC
Document, to be made with the SEC by Two Rivers in connection with this
Agreement or the Contemplated Transactions contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

 

Section 4.23 Books and Records. The minute books and equity registers of each of
the Vaxa Entities, true and correct copies of which have been made available to
Two Rivers, are true and correct and have been maintained in accordance with
sound business practices. The minute books of each of the Vaxa Entities contain
accurate and complete records of all meetings, and actions taken by written
consent of, the members and the board of managers (if any) of each of the Vaxa
Entities, and no meeting, or action taken by written consent, of any such
members and board of managers (if any) has been held for which minutes have not
been prepared and are not contained in such minute books. At the Closing, all of
those books and records will be transferred into the possession of Two Rivers.

 

 19 

 



 

ARTICLE V

Covenants

 

Section 5.01 Conduct of Business of Vaxa Entities. Each Vaxa Entity will, during
the period from the Effective Date until the Closing, except as expressly
authorized by this Agreement or as required by applicable Law or with the prior
written consent of Two Rivers, conduct its business in the ordinary course of
business consistent with past practice, and, to the extent consistent therewith,
each Vaxa Entity will preserve intact its business organization, keep available
the services of its current Representatives, preserve its present relationships
with customers, suppliers, distributors, licensors, licensees, and other Persons
having business relationships with such Vaxa Entity. Without limiting the
generality of the foregoing, between the Effective Date and the Closing, except
as otherwise expressly contemplated by this Agreement or as required by
applicable Law, no Vaxa Entity will without the prior written consent of Two
Rivers:

 

  (a) amend its Charter Documents;         (b) declare, set aside, or pay any
dividend or distribution (whether in cash, stock, property, or otherwise) in
respect of, or enter into any Contract with respect to the voting of, any equity
securities of any Vaxa Entity;         (c) issue, sell, pledge, dispose of or
encumber any of its equity securities;         (d) (i) increase the compensation
payable or that could become payable by such Vaxa Entity to any of its
Representatives, other than increases in compensation made to non-officer
employees in the ordinary course of business consistent with past practice or
(ii) establish, adopt, enter into, amend, terminate, exercise any discretion
under, or take any action to accelerate rights under any Employee Plans or any
plan, Contract, program, policy, trust, fund, or other arrangement that would be
an Employee Plan if it were in existence as of the Effective Date, or make any
contribution to any Employee Plan, other than contributions required by Law, the
terms of such Employee Plans as in effect on the Effective Date, or that are
made in the ordinary course of business consistent with past practice;        
(e) acquire, by exchange, consolidation, acquisition of stock or assets, or
otherwise, any business or Person or division thereof or make any loans,
advances, or capital contributions to or investments in any Person;         (f)
transfer, license, sell, lease, or otherwise dispose of (whether by way of
exchange, consolidation, sale of stock or assets, or otherwise) or pledge,
encumber, or otherwise subject to any Lien, any of its assets;         (g)
repurchase, prepay, or incur any indebtedness for borrowed money or guarantee
any such indebtedness of another Person, issue or sell any debt securities or
options, warrants, calls, or other rights to acquire any debt securities of such
Vaxa Entity, guarantee any debt securities of another Person, or enter into any
arrangement having the economic effect of any of the foregoing;         (h)
enter into, amend, modify, or consent to the termination of (other than at its
stated expiry date), any EASBY Material Contract;         (i) institute, settle,
or compromise any Action involving the payment of monetary damages by such Vaxa
Entity;         (j) make any change in any method of financial accounting
principles or practices, in each case except for any such change required by a
change in GAAP or applicable Law;         (k) (i) settle or compromise any Tax
claim, audit, or assessment for an amount materially in excess of the amount
reserved or accrued on the Vaxa Balance Sheet, (ii) make or change any Tax
election, change any annual Tax accounting period, or adopt or change any method
of Tax accounting, (iii) amend any Tax Returns or file claims for material Tax
refunds, or (iv) enter into any closing agreement, surrender in writing any
right to claim a Tax refund, offset, or other reduction in Tax liability, or
consent to any extension or waiver of the limitation period applicable to any
Tax claim or assessment;

 



 20 

 



 

  (l) enter into any material Contract with respect to any joint venture,
strategic partnership, or alliance;         (m) abandon, allow to lapse, sell,
assign, transfer, grant any security interest in, or otherwise encumber or
dispose of, or grant any right or license to, any Intellectual Property of such
Vaxa Entity;         (n) terminate or modify in any material respect, or fail to
exercise renewal rights with respect to, any material insurance policy; or      
  (o) adopt or effect a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization, or other reorganization;         (p) adopt or
effect a plan of complete or partial liquidation, dissolution, restructuring,
recapitalization, or other reorganization of any Vaxa Entity; or         (q)
agree or commit to do any of the foregoing.

 

Section 5.02 Limitation on Conflicting Actions. Neither Party will, during the
period from the Effective Date until the Closing, take any action that is
intended or that would reasonably be expected to, individually or in the
aggregate, prevent, materially delay, or materially impede the consummation of
the Closing.



 

Section 5.03 Access to Information. From the Effective Date until the Closing,
Two Rivers will afford EASBY and its Representatives reasonable access, at
reasonable times and in a manner as will not unreasonably interfere with the
business or operations of Two Rivers, to the Representatives, accountants,
properties, offices, and other facilities and to all books, records, Contracts,
and other assets of Two Rivers, and Two Rivers will furnish promptly to the Vaxa
Parties such other information concerning the business and properties of Two
Rivers as the Vaxa Parties may reasonably request from time to time. Two Rivers
will not be required to provide access to or disclose information where such
access or disclosure would jeopardize the protection of attorney-client
privilege or contravene any Law. No investigation will affect Two Rivers’
representations, warranties, covenants, or agreements contained in this
Agreement, or limit or otherwise affect the remedies available to EASBY pursuant
to this Agreement.

 

Section 5.04 Confidentiality.

 

(a) Neither Party shall, and each shall ensure that none of its respective
Representatives, issue or disseminate any press release or other publicity or
otherwise make any disclosure of any nature (to any supplier, customer,
landlord, creditor or employee of either Party or to any other Person) regarding
(a) the existence or, or the terms of, this Agreement or any of the other
Transactional Documents or (b) Confidential Information of the other Party,
except to the extent that such Party is required by Law to make any such
disclosure; provided that, to the extent such disclosure is required by
applicable law, such Party shall (a) promptly notify the other Party, (b) use
its Reasonable Efforts consistent with such applicable law to consult with such
other Party with respect to the text thereof and (c) cooperate with the other
Party to narrow the scope of the disclosure required to be made. EASBY
acknowledges that Two Rivers Common Stock is publicly traded and that any
information obtained during the course of EASBY’s consideration, evaluation and
negotiation of the Contemplated Transactions could be considered to be material
nonpublic information within the meaning of federal and state securities laws.
Accordingly, EASBY agrees not to engage in any discussions, correspondence or
transactions in respect of any Two Rivers Securities in violation of applicable
securities laws.

 

 21 

 



 

(b) The covenants and agreements of the Parties set forth in Schedule 2 hereto
are incorporated by reference as if set forth in the body of this Agreement.

 

Section 5.05 Non-Competition; Non-Solicitation. For a period of 36 months
commencing on the Closing Date (the “Restricted Period”), EASBY will not, and
will not permit any of its Affiliates or Representatives (each, a “Restricted
Person”) to, directly or indirectly:

 

  (a) (i) engage in or assist other Persons in engaging in the Restricted
Business; (ii) have an interest in any Person that engages, directly or
indirectly, in the Restricted Business in any capacity, including as a partner,
shareholder, member, employee, officer, director, manager, principal, agent,
trustee, or consultant; or (iii) intentionally interfere in any material respect
with the business relationships (whether formed prior to or after the Effective
Date) between Two Rivers and its customers, suppliers, and business contacts;
provided that the foregoing shall not preclude such Restricted Person from
owning, directly or indirectly, solely as an investment, (A) the Exchange Stock
or (B) securities of any Person traded on any national securities exchange if
such Restricted Person is not a controlling Person of, or a member of a group
which controls, such Person and does not, directly or indirectly, own 1.0% or
more of any class of securities of such Person;         (b) hire or solicit any
employee or independent contractor of Two Rivers or its Subsidiaries or
encourage any such employee or independent contractor to leave such employment
or engagement or hire any such employee or independent contractor who has left
such employment or engagement; provided, however, that nothing in this Section
5.05 (b) will prevent any Restricted Person from hiring any employee or
independent contractor whose employment or engagement, as the case may be, has
been terminated by Two Rivers and its Subsidiaries following the Closing;      
  (c) solicit or entice, or attempt to solicit or entice, any clients or
customers of Two Rivers or its Subsidiaries or potential clients or customers of
Two Rivers for purposes of diverting their business or services from Two Rivers
or its Subsidiaries;

 

EASBY agrees and acknowledges that a breach or threatened breach of this Section
5.06 would give rise to irreparable harm to Two Rivers, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by any Restricted Person of any such
obligations, Two Rivers will be entitled, in addition to any and all other
rights and remedies that may be available to it in respect of such breach, to
equitable relief, including a temporary restraining order, an injunction,
specific performance, and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond). EASBY agrees and
acknowledges that the restrictions contained in this Section 5.05 are reasonable
and necessary to protect the legitimate interests of Two Rivers and constitute a
material inducement to Two Rivers to enter into this Agreement and consummate
the Contemplated Transactions. If any covenant contained in this Section 5.05
should ever be adjudicated to exceed the time, geographic, product or service,
or other limitations permitted by applicable Law in any jurisdiction, then any
court is expressly empowered to reform such covenant, and such covenant will be
deemed reformed, in such jurisdiction to the maximum time, geographic, product
or service, or other limitations permitted by applicable Law. The covenants
contained in this Section 5.05 and each provision of this Section 5.05 are
severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written will not
invalidate or render unenforceable the remaining covenants or provisions of this
Section 5.05, and any such invalidity or unenforceability in any jurisdiction
will not invalidate or render unenforceable such covenant or provision in any
other jurisdiction.

 

 22 

 

 

Section 5.06 Notices of Certain Events. Each Party will provide Notice to the
other Party promptly of: (a) any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the Contemplated Transactions; (b) any notice or other communication from
any Governmental Entity in connection with the Contemplated Transactions; (c)
any Actions commenced or threatened against such notifying Party that are
related to the Exchange or the other Contemplated Transactions; and (d) any
event, change, or effect between the Effective Date and the Closing that causes
or is reasonably likely to cause the failure of any of the conditions set forth
in ARTICLE VI to be satisfied. In no event will: (i) the delivery of any Notice
by a Party pursuant to this Section 5.06 limit or otherwise affect the
respective rights, obligations, representations, warranties, covenants, or
agreements of the Parties or the conditions to the obligations of the Parties
under this Agreement; or (ii) disclosure by a Party be deemed to amend or
supplement the Two Rivers Disclosure Schedule or the EASBY Disclosure Schedule
(as appropriate) or constitute an exception to such Party’s representations or
warranties. This Section 5.06 will not constitute a covenant or agreement for
purposes of Section 6.02(b) or Section 6.03(b).

 

Section 5.07 Public Announcements. Each of the Parties agrees that no public
release or announcement concerning the Contemplated Transactions will be issued
by either Party without the prior written consent of the other Party, except as
may be required by applicable Law or the rules or regulations of any applicable
United States securities exchange or other Governmental Entity to which a Party
is subject or submits, in which case the Party required to make the release or
announcement will allow the other Party reasonable time to comment on such
release or announcement in advance of such issuance.

 

Section 5.08 Reasonable Efforts. From the Effective Date to the Closing, upon
the terms and subject to the conditions of this Agreement, the Parties will use
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper, or advisable (subject
to applicable Laws) to consummate and make effective the Exchange and the other
Contemplated Transactions as promptly as practicable, including: (a) preparation
and filing of all forms, registrations, and notices required to be filed with
the SEC or any other Governmental Entity in connection with the Closing; and (b)
the satisfaction of such Party’s conditions precedent to Closing as set forth in
ARTICLE VI.

 

ARTICLE VI
Conditions TO CLOSING

 

Section 6.01 Conditions to Each Party’s Obligation to Effect the Exchange. The
respective obligations of each Party to effect the Exchange and the other
Contemplated Transactions is subject to the satisfaction or waiver (where
permissible pursuant to applicable Law) on or prior to the Closing Date of each
of the following conditions:

 

(a) No Injunctions, Restraints, or Illegality. No Governmental Entity will have
enacted, issued, promulgated, enforced, or entered any Laws or Orders, whether
temporary, preliminary, or permanent, that make illegal, enjoin, or otherwise
prohibit consummation of the Exchange or the other Contemplated Transactions.

 

 23 

 

 

(b) Governmental Consents. All Consents of any Governmental Entity required to
consummate the Exchange and the other Contemplated Transactions will have been
obtained, free of any condition that would reasonably be expected to have a
Material Adverse Effect on either Party or Vaxa.

 

Section 6.02 Conditions to Obligations of EASBY. The obligations of EASBY to
effect the transactions contemplated at the Closing are subject to the
satisfaction by Two Rivers (or waiver by EASBY, where permissible pursuant to
applicable Law) on or prior to the Closing Date of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of Two
Rivers set forth in this Agreement will be true and correct in all respects on
and as of the Effective Date and on and as of the Closing Date with the same
effect as though made at and as of such date.

 

(b) Performance of Covenants. Two Rivers will have performed in all material
respects all obligations, and complied in all material respects with the
agreements and covenants, in this Agreement required to be performed by or
complied with by it at or prior to the Closing.

 

(c) Consents. All Consents applicable to effectuate the Closing will have been
received by Two Rivers and executed counterparts thereof will have been
delivered to EASBY at or prior to the Closing.

 

(d) No Action. No Action will be pending or threatened before any Governmental
Entity wherein an unfavorable injunction, judgment, Order, decree, ruling, or
charge would: (i) prevent consummation of any of the Contemplated Transactions;
(ii) cause any of the Contemplated Transactions to be rescinded following the
Closing; or (iii) affect adversely the right of Two Rivers to effectuate the
Exchange.

 

(e) Material Adverse Effect. Since the Effective Date, there will not have been
any Material Adverse Effect with respect to Two Rivers or any event, change, or
effect that would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect with respect to Two Rivers.

 

(f) Exchange for TR Capital Partners, LLC Preferred Units. Two Rivers and
holders of outstanding Preferred Units of TR Capital Partners, LLC will have
entered into a binding agreement providing for the exchange of all of such
outstanding Preferred Units for shares of Two Rivers Common Stock, subject to
Two Rivers’ receipt of stockholder approval to amend.

 

(g) Documents. Two Rivers will have delivered to EASBY such documents required
by Section 2.03.

 

Section 6.03 Conditions to Obligations of Two Rivers. The obligations of Two
Rivers to effect the transactions contemplated at the Closing are subject to the
satisfaction by EASBY (or waiver by Two Rivers, where permissible pursuant to
applicable Law) on or prior to the Closing Date of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of EASBY
set forth in this Agreement will be true and correct in all respects on and as
of the Effective Date and on and as of the Closing Date with the same effect as
though made at and as of such date.

 

 24 

 

 

(b) Performance of Covenants. EASBY will have performed in all material respects
all obligations, and complied in all material respects with the agreements and
covenants, in this Agreement required to be performed by or complied with by it
at or prior to the Closing.

 

(c) Consents. All Consents applicable to effectuate the Closing will have been
received by EASBY and executed counterparts thereof will have been delivered to
Two Rivers at or prior to the Closing.

 

(d) No Action. No Action will be pending or threatened before any Governmental
Entity wherein an unfavorable injunction, judgment, Order, decree, ruling, or
charge would: (i) prevent consummation of any of the Contemplated Transactions;
(ii) cause any of the Contemplated Transactions to be rescinded following the
Closing; or (iii) affect adversely the right of EASBY to effectuate the
Exchange.

 

(e) Material Adverse Effect. Since the Effective Date, there will not have been
any Material Adverse Effect with respect to EASBY or Vaxa or any event, change,
or effect that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect with respect to EASBY or Vaxa.

 

(f) Documents. EASBY will have delivered to Two Rivers the documents required by
Section 2.02.

 

ARTICLE VII
Termination

 

Section 7.01 Termination By Mutual Consent. This Agreement may be terminated at
any time prior to the Closing by the mutual written consent of the Parties.

 

Section 7.02 Termination By Any Party. This Agreement may be terminated by
either Party prior to the Closing if any Governmental Entity will have enacted,
issued, promulgated, enforced, or entered any Law or Order making illegal,
permanently enjoining, or otherwise permanently prohibiting the consummation of
the Closing and such Law or Order will have become final and nonappealable;
provided, however, that the right to terminate this Agreement pursuant to this
Section 7.02(b) will not be available to either Party whose breach of any
representation, warranty, covenant, or agreement set forth in this Agreement has
been the cause of, or resulted in, the issuance, promulgation, enforcement, or
entry of any such Law or Order.

 

Section 7.03 Termination by Any Vaxa Entity. This Agreement may be terminated by
EASBY at any time prior to the Closing if:

 

  (a) if the Closing has not been consummated on or before April 15, 2019;
provided, however, that the right to terminate this Agreement pursuant to this
Section 7.03(a) will not be available to EASBY if EASBY’s breach of any
representation, warranty, covenant, or agreement set forth in this Agreement has
been the cause of, or resulted in, the failure of the Closing to be consummated
on or before such date; or

 

  (b) there will have been a material breach of any representation, warranty,
covenant, or agreement on the part of Two Rivers set forth in this Agreement
such that the conditions to the Closing set forth in Section 6.01 or 6.02 would
not be satisfied and, in either such case, such breach is incapable of being
cured by April 30, 2019; provided, however, that EASBY will give Notice to Two
Rivers at least thirty days prior to such termination stating its intention to
terminate this Agreement pursuant to this Section 7.03(b); provided further,
that EASBY will not have the right to terminate this Agreement pursuant to this
Section 7.03(b) if it is then in material breach of any representation,
warranty, covenant, or obligation under this Agreement, which breach has not
been cured.

 

 25 

 

 

Section 7.04 Termination by Two Rivers. This Agreement may be terminated by Two
Rivers at any time prior to the Closing if there will have been a material
breach of any representation, warranty, covenant or agreement on the part of
EASBY set forth in this Agreement such that the conditions to the Closing set
forth in Section 6.01 or 6.03 would not be satisfied and, in either such case,
such breach is incapable of being cured by April 30, 2019; provided, however,
that Two Rivers will give Notice to EASBY at least 30 days prior to such
termination stating its intention to terminate this Agreement pursuant to this
Section 7.04; provided further, that Two Rivers will not have the right to
terminate this Agreement pursuant to this Section 7.04 if Two Rivers is then in
material breach of any representation, warranty, covenant, or obligation under
this Agreement, which breach has not been cured.

 

Section 7.05 Notice of Termination. The Party desiring to terminate this
Agreement pursuant to this Article VII (other than pursuant to Section 7.01)
will deliver Notice of such termination to the other Party specifying with
particularity the reason for such termination, and any such termination in
accordance with this Section 7.05 will be effective immediately upon delivery of
such Notice to such other Party.

 

Section 7.06 Effect of Termination. If this Agreement is terminated pursuant to
this Article VII, it will become void and of no further force and effect, with
no Liability on the part of either Party or any Representative of such Party to
any other Party, except: (a) with respect to Section 7.05, Section 7.06 and
Section 7.07, which will remain in full force and effect and any other term or
condition of this Agreement which, by its terms, would survive such termination,
including Section 5.04 and Article IX; and (b) with respect to any Liabilities
or Losses incurred or suffered by a Party, to the extent such Liabilities or
Losses were the result of fraud or the breach by the other Party of any of its
representations, warranties, covenants, or other agreements set forth in this
Agreement.

 

Section 7.07 Fees and Expenses Following Termination.

 

(a) If this Agreement is terminated by Two Rivers other than pursuant to Section
7.01 or the Closing otherwise does not occur on or prior to the End Date through
no fault of EASBY or any of the Vaxa Entities, Two Rivers shall (i) reimburse
EASBY for all Expenses actually incurred by EASBY or any of the Vaxa Entities
solely in connection with this Agreement and the Contemplated Transactions after
the Effective Date and prior to the termination of this Agreement and (ii)
unless this Agreement has been terminated by Two Rivers pursuant to Section
7.04, pay to EASBY a termination fee of $1,000,000.

 

(b) If this Agreement is terminated by EASBY pursuant to Section 7.03, EASBY
shall reimburse Two Rivers for all Expenses actually incurred by Two Rivers
solely in connection with this Agreement and the Contemplated Transactions after
the Effective Date and prior to the termination of this Agreement.

 

(c) Either Party seeking reimbursement pursuant to this Section 7.07(a) shall
deliver to the other Party, within ten Business Days of termination of this
Agreement, a Notice setting forth in reasonable detail, and attaching receipts
or other reasonable documentation, the Expenses for which reimbursement is
sought and shall respond to any inquiries regarding such Expenses within two
Business Days. The reimbursing Party shall pay, by wire transfer of immediately
available funds, the appropriate Expenses (and, if due pursuant to clause (ii)
of Section 7.07(a), the termination fee of $1,000,000) within five Business Days
after receipt of such Notice.

 

 26 

 

 

(d) The Parties agree and acknowledge that the provisions of this Section
7.07(a) are an integral part of the Contemplated Transactions and that, without
such provisions, the Parties would not have entered into this Agreement. If
either Party fails to pay in a timely manner the amounts due pursuant to this
Section 7.07(a) and, in order to obtain such payment, the other Party makes a
claim against the non-paying Party that results in a judgment in an Action, the
non-paying Party will pay to the other Party the Expenses incurred or accrued by
such other Party in connection with such Action.

 

(e) Except as expressly set forth in this Section 7.07(a), all Expenses incurred
by either Party in connection with this Agreement and the Contemplated
Transactions will be paid by such Party.

 

Section 7.08 Extension; Waiver. At any time prior to the Closing, either Party
may, by written Notice, (a) extend the time for the performance of any of the
obligations of the other Party, (b) waive any inaccuracies in the
representations and warranties of the other Party contained in this Agreement,
or (c) unless prohibited by applicable Law, waive compliance by the other Party
with any of the covenants, agreements or conditions contained in this Agreement.

 

ARTICLE VIII

INDEMNIFICATION

 

Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained in this Agreement will
survive the Closing and will remain in full force and effect until the date that
is 18 months from the Closing Date; provided, however, that the Fundamental
Representations of the Parties will survive for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation, or
extension thereof) plus 60 days. All covenants and agreements of the Parties
contained in this Agreement will survive the Closing indefinitely or for the
period explicitly specified therein. Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and by Notice from the non-breaching Party to the breaching Party prior to
the expiration date of the applicable survival period will not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims will survive until finally resolved.

 

Section 8.02 Indemnification by EASBY. Subject to the other terms and conditions
of this ARTICLE VIII, EASBY will indemnify and defend Two Rivers and its
Affiliates and each of their respective employees, officers, directors, agents
and other Representatives (collectively, the “Two Rivers Indemnitees”) against,
and will hold each of them harmless from and against, and will pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
any of the Two Rivers Indemnitees based upon, arising out of, with respect to,
or by reason of: (a) any inaccuracy in or breach of any of the representations
or warranties of EASBY contained in this Agreement; or (b) any breach or
non-fulfillment of any covenant, agreement, or obligation to be performed by
EASBY pursuant to this Agreement.

 

Section 8.03 Indemnification by Two Rivers. Subject to the other terms and
conditions of this ARTICLE VIII, Two Rivers will indemnify and defend EASBY and
its Affiliates and each of their respective employees, officers, directors,
agents and other Representatives (collectively, the “Vaxa Indemnitees”) against,
and will hold each of them harmless from and against, and will pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
any of the Vaxa Indemnitees based upon, arising out of, with respect to, or by
reason of: (a) any inaccuracy in or breach of any of the representations or
warranties of Two Rivers contained in this Agreement; or (b) any breach or
non-fulfillment of any covenant, agreement, or obligation to be performed by Two
Rivers pursuant to this Agreement.

 

 27 

 

 

Section 8.04 Certain Limitations.

 

(a) EASBY shall not be liable to the Two Rivers Indemnitees for indemnification
under Section 8.02 until the aggregate amount of all Losses in respect of
indemnification under Section 8.02 exceeds $10,000 (the “Basket”), in which
event EASBY shall be required to pay or be liable for all such Losses from the
first dollar. The aggregate amount of all Losses for which EASBY shall be liable
pursuant to Section 8.02 shall not exceed $1,000,000 (the “Cap”).]

 

(b) Two Rivers shall not be liable to the EASBY Indemnitees for indemnification
under Section 8.03 until the aggregate amount of all Losses in respect of
indemnification under Section 8.03 exceeds the Basket, in which event Two Rivers
shall be required to pay or be liable for all such Losses from the first dollar.
The aggregate amount of all Losses for which Two Rivers shall be liable pursuant
to Section 8.03 shall not exceed the Cap.

 

(c) Notwithstanding the foregoing, the limitations set forth in Section 8.04(a)
and Section 8.04(b) shall not apply to Losses based upon, arising out of, with
respect to or by reason of any inaccuracy in or breach of any Fundamental
Representation.

 

(d) For purposes of this ARTICLE VIII, any inaccuracy in or breach of any
representation or warranty will be determined without regard to any materiality,
Material Adverse Effect, or other similar qualification contained in or
otherwise applicable to such representation or warranty.

 

Section 8.05 Third Party Claims. If any Indemnified Party receives Notice of the
assertion or commencement of any Action made or brought by any Person who is not
a Party or an Affiliate or Representative of a Party (a “Third Party Claim”)
against such Indemnified Party with respect to which the Indemnifying Party is
obligated to provide indemnification under this Agreement, the Indemnified Party
will give the Indemnifying Party reasonably prompt Notice thereof, but in any
event not later than thirty days after receipt of such Notice of such Third
Party Claim. The failure to give such prompt Notice will not, however, relieve
the Indemnifying Party of its indemnification obligations, except and only to
the extent that the Indemnifying Party forfeits rights or defenses by reason of
such failure. Such Notice by the Indemnified Party will describe the Third Party
Claim in reasonable detail, will include copies of all material written evidence
thereof, and will indicate the estimated amount, if reasonably practicable, of
the Loss that has been or may be sustained by the Indemnified Party. The
Indemnifying Party will have the right to participate in, or by giving written
Notice to the Indemnified Party, to assume the defense of any Third Party Claim
at the Indemnifying Party’s expense and by the Indemnifying Party’s own counsel,
and the Indemnified Party will cooperate in good faith in such defense, provided
that if EASBY is the Indemnifying Party, it shall not have the right to defend
or direct the defense of any such Third Party Claim that is asserted directly by
or on behalf of a Person that is a supplier or customer of Two Rivers or the
Vaxa Entities or seeks an injunction or other equitable relief against Two
Rivers. If the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.06, it will have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party will have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. The fees and disbursements of such
counsel will be at the expense of the Indemnified Party; provided, however, that
if in the reasonable opinion of counsel to the Indemnified Party: (a) there are
legal defenses available to an Indemnified Party that are different from or
additional to those available to the Indemnifying Party; or (b) there exists a
conflict of interest between the Indemnifying Party and the Indemnified Party
that cannot be waived, the Indemnifying Party will be liable for the reasonable
fees and expenses of counsel to the Indemnified Party in each jurisdiction for
which the Indemnified Party determines counsel is required. If the Indemnifying
Party elects not to compromise or defend such Third Party Claim, fails to
promptly notify the Indemnified Party in writing of its election to defend as
provided in this Agreement, or fails to diligently prosecute the defense of such
Third Party Claim, the Indemnified Party may, subject to Section 8.06, pay,
compromise, and defend such Third Party Claim, and seek indemnification for any
and all Losses based upon, arising from, or relating to such Third Party Claim.
The Parties will cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
records relating to such Third Party Claim and furnishing, without expense
(other than reimbursement of actual out-of-pocket expenses) to the defending
party, management employees of the non-defending party as may be reasonably
necessary for the preparation of the defense of such Third Party Claim.

 

 28 

 

 

Section 8.06 Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party will not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 8.06. If a firm offer is
made to settle a Third Party Claim without leading to liability or the creation
of a financial or other obligation on the part of the Indemnified Party and
provides, in customary form, for the unconditional release of each Indemnified
Party from all Liabilities in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party will give Notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten days after its
receipt of such Notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum Liability of the
Indemnifying Party as to such Third Party Claim will not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.05, it will not agree to any
settlement without the written consent of the Indemnifying Party (which consent
will not be unreasonably withheld or delayed).

 

Section 8.07 Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a “Direct Claim”) will be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt Notice thereof, but in any event not later than thirty days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt Notice will not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such Notice by the
Indemnified Party will describe the Direct Claim in reasonable detail, will
include copies of all material written evidence thereof, and will indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party will have thirty days
after its receipt of such Notice to respond in writing to such Direct Claim. The
Indemnified Party will allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim, and the Indemnified Party will assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
premises and personnel and the right to examine and copy any accounts,
documents, or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such thirty-day period, the Indemnifying Party will be deemed to have
rejected such claim, in which case the Indemnified Party will be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.

 

 29 

 

 

Section 8.08 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party will satisfy its obligations within 15 Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. The Parties agree that should an Indemnifying Party not make full payment
of any such obligations within such 15 Business Day period, the amount payable
will accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to the date such
payment has been made at a rate per annum equal to 12.0%. Such interest will be
calculated daily on the basis of a 365-day year and the actual number of days
elapsed.

 

Section 8.09 Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, will not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation, warranty, or covenant is, was, or might be inaccurate
or by reason of the Indemnified Party’s waiver of any condition set forth in
ARTICLE VI, as the case may be.

 

Section 8.10 Exclusive Remedies. Subject to Section 5.05 and Section 9.12, the
Parties agree and acknowledge that their sole and exclusive remedy with respect
to any and all claims (other than claims arising from fraud, criminal activity,
or willful misconduct on the part of a Party in connection with the Contemplated
Transactions) for any breach of any representation, warranty, covenant,
agreement, or obligation set forth in this Agreement or otherwise relating to
the subject matter of this Agreement, will be pursuant to the indemnification
provisions set forth in this ARTICLE VIII. In furtherance of the foregoing, each
Party hereby waives, to the fullest extent permitted under Law, any and all
rights, claims, and causes of action for any breach of any representation,
warranty, covenant, agreement, or obligation set forth in this Agreement or
otherwise relating to the subject matter of this Agreement it may have against
the other Party and its Affiliates and each of their respective Representatives
arising under or based upon any Law, except pursuant to the indemnification
provisions set forth in this ARTICLE VIII. Nothing in this Section 8.10 will
limit any Person’s right to seek and obtain any equitable relief to which any
Person will be entitled or to seek any remedy on account of either Party’s
fraudulent activity, criminal activity, or intentional misconduct.

 

ARTICLE IX

Miscellaneous

 

Section 9.01 Interpretation; Construction. The headings in this Agreement are
for convenience of reference only, do not constitute part of this Agreement, and
will not be deemed to limit or otherwise affect any of the provisions of this
Agreement. Where a reference in this Agreement is made to a Section, Article, or
Schedule, such reference will be to a Section of, Article of, or Schedule of
this Agreement unless otherwise indicated. Unless the context otherwise
requires, references in this Agreement: (a) to an agreement, instrument, or
other document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (b) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. Whenever the words “include,” “includes,” or “including”
are used in this Agreement, they will be deemed to be followed by the words
“without limitation,” and the word “or” is not exclusive. The definitions of
terms in this Agreement will apply equally to the singular and plural forms of
the terms defined. The words “hereof,” “herein,” “hereby,” “hereto,” and
“hereunder” and words of similar import when used in this Agreement will refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The Parties have participated jointly in negotiating and drafting
this Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
both Parties, and no presumption or burden of proof will arise favoring or
disfavoring either Party by virtue of the authorship of any provision of this
Agreement.

 

 30 

 

 

Section 9.02 Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Colorado without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Colorado or any other jurisdiction) that would cause the application of Laws of
any jurisdiction other than those of the State of Colorado.

 

Section 9.03 Submission to Jurisdiction. Each of the Parties irrevocably agrees
that any Action with respect to this Agreement and the rights and obligations
arising under this Agreement, or for recognition and enforcement of any judgment
in respect of and the rights and obligations arising under this Agreement
brought by any other Party or its successors or assigns will be brought and
determined exclusively in the courts located in Denver County, Colorado, or in
the event (but only in the event) that such courts do not have subject matter
jurisdiction over such Action in the United States District Court for the
District of Colorado. Each of the Parties agrees that mailing of process or
other papers in connection with any Action in the manner provided in Section
9.05 or in such other manner as may be permitted by applicable Laws, will be
valid and sufficient service thereof. Each of the Parties irrevocably submits
with regard to any such Action for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any Action relating to this Agreement
or any of the Contemplated Transactions in any court or tribunal other than the
aforesaid courts. Each of the Parties irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim, or otherwise, in any
Action with respect to this Agreement and the rights and obligations arising
under this Agreement, or for recognition and enforcement of any judgment in
respect of and the rights and obligations arising under this Agreement: (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve process in accordance with
this Section 9.03; (b) any claim that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment, or
otherwise); and (c) to the fullest extent permitted by the applicable Law, any
claim that (i) the Action in such court is brought in an inconvenient forum,
(ii) the venue of such Action is improper, or (iii) this Agreement, or the
subject matter hereof or thereof, may not be enforced in or by such courts.

 

Section 9.04 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER or arise out of THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS. EACH PARTY AGREES AND ACKNOWLEDGES THAT: (a) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION; (b) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER;
(c) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (d) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 9.04.

 

Section 9.05 Notices. All Notices will be in writing and addressed to the other
Party at its address set out on the signature page of this Agreement (or to any
other address that the receiving Party may designate from time to time in
accordance with this Section 9.05). All Notices will be in writing and will be
deemed to have been duly given, made, and received: (a) if personally delivered,
on the date of delivery; (b) if by electronic transmission, upon receipt; (c) if
mailed, three days after deposit in the United States mail, registered or
certified, return receipt requested, postage prepaid; or (d) if by a courier
delivery service providing overnight or “next-day” delivery, on the next
business day after deposit with such service. A Notice is effective only if the
Party giving the Notice has complied with the requirements of this Section 9.05.
Any Party may alter the address to which such Notices will be sent by giving
Notice to the other Party of such change of address in conformity with the
provisions of this Section 9.05.

 

 31 

 

 

Section 9.06 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter of this Agreement and
supersedes all other prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter of this Agreement,
including that certain letter of intent of the Parties, dated June 20, 2018, as
amended on August 24, 2018, and September 17, 2018 (and all other amendments
thereto).

 

Section 9.07 No Third Party Beneficiaries. Except for the Two Rivers Indemnitees
and the Vaxa Indemnitees, this Agreement are for the sole benefit of the Parties
and their permitted assigns and respective successors and nothing in this
Agreement, express or implied, is intended to or will confer upon any other
Person any legal or equitable right, benefit, or remedy of any nature whatsoever
under or by reason of this Agreement.

 

Section 9.08 Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability will not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 5.05, upon such
determination that any term or other provision is invalid, illegal, or
unenforceable, the Parties will negotiate in good faith to modify this Agreement
so as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the Contemplated Transactions are
consummated as originally contemplated to the greatest extent possible.

 

Section 9.09 Assignment. This Agreement will be binding upon and will inure to
the benefit of the Parties and their respective successors and permitted
assigns. Neither Party may assign its rights or obligations under this Agreement
without the prior written consent of the other Party.

 

Section 9.10 Remedies. Except as otherwise provided in this Agreement: (a) any
and all remedies expressly conferred upon a Party will be cumulative with, and
not exclusive of, any other remedy contained in this Agreement, at Law or in
equity; and (b) the exercise by a Party of any one remedy will not preclude the
exercise by it of any other remedy.

 

Section 9.11 Further Assurances. On a Party’s reasonable request, the other
Party will execute and deliver all such further documents and instruments, and
take all such further acts, reasonably necessary to give full effect to this
Agreement and the Contemplated Transactions.

 

Section 9.12 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof or thereof, as the case may be, and that the Parties will
be entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof.

 

Section 9.13 Expenses. Except as otherwise expressly provided in this Agreement,
all Expenses incurred by a Party in connection with this Agreement and the
Contemplated Transactions will be paid by such Party, whether or not the Closing
will have occurred.

 

Section 9.14 Counterparts; Effectiveness. This Agreement may be executed in
counterparts, each of which will be deemed an original, but both of which
together will constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including .pdf or any electronic
signature, e.g., www.docusign.com), or other transmission method and any
counterpart so delivered will be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 32 

 

 

In Witness Whereof, the Parties have executed this Agreement as of the Effective
Date.

 

  Easby Land & Cattle Company, LLC         By: /s/ G. A. Harrington     G. A.
Harrington, Authorized Agent

 



  Address:   EASBY Land & Cattle Company, LLC   Attn: G.A. Harrington, Manager  
201 Portage Avenue #1800   Winnipeg, MB   Email: info@vaxaglobal.com

 

  Two Rivers Water & Farming Company         By: /s/ Wayne Harding     Wayne
Harding, Chief Executive Officer

 



  Address:   Two Rivers Water & Farming Company   Attn: Wayne Harding, Chief
Executive Officer   3025 South Parker Road, Suite 140   Aurora, Colorado 80014  
Email: wharding@2riverswater.com

 

[SIGNATURE PAGE OF SHARE EXCHANGE AGREEMENT]

 

   

 

 

SCHEDULE 1

 

DEFINITIONS

 

For purposes of this Agreement, the following terms will have the following
meanings when used in this Agreement with initial capital letters:

 

“Action” means any action, cause of action, demand, arbitration, audit, hearing,
litigation, lawsuit, notice of violation, proceeding, citation, summons,
subpoena, or investigation (whether civil, criminal, administrative, judicial,
or investigative, whether formal or informal, and whether public or private) of
any nature, whether at law or in equity.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For the purposes of this definition, “control” (including, the terms
“controlling,” “controlled by,” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by Contract, or otherwise.

 

“Agreement” means this Share Exchange Agreement, including all Exhibits and
Schedules (including the Two Rivers Disclosure Schedule and the EASBY Disclosure
Schedule) hereto, as such agreement may be amended, supplemented, and modified
from time to time.

 

“Business Day” means any day, other than Saturday, Sunday, or any day on which
banking institutions located in Phoenix, Arizona, or Denver, Colorado, are
authorized or required by Law or other governmental action to close.

 

“Charter Documents” means: (a) with respect to Two Rivers, its Restated Articles
of Incorporation and Bylaws, each as amended, supplemented or further restated,
and (b) with respect to EASBY and each of the Vaxa Entities, the Articles of
Organization and the Operating Agreement of such limited liability company, each
as amended, supplemented or restated.

 

“Closing” means the closing being held on the Closing Date pursuant to Section
2.01, at which, among other things, the Vaxa Interest will be exchanged for the
Closing Stock.

 

“Closing Date” means, unless otherwise agreed upon by the Parties in writing,
the earlier of (a) April 12, 2019, and (b) the third Business Day following the
first Business day as of which all conditions to the Closing set forth in this
Agreement have been satisfied or, to the extent permitted under this Agreement,
waived.

 

“Closing Stock” has the meaning set forth in Section 1.02(a).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, including the Treasury Regulations.

 

 Schedule 1-1 

 

 

“Confidential Information” means any proprietary information, inventions,
Intellectual Property, technical data, trade secrets, or know-how, including
research, law firm and case information, products, services, customer lists and
customers, contacts, investors and investor information, suppliers, leads,
information, markets, software, developments, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, or other business information disclosed by one Party to another Party
either directly or indirectly in writing, orally, or by drawings or observation,
whether or not marked or designated as “confidential,” and all notes, analyses,
summaries, and other materials that contain, are based on, or otherwise reflect,
to any degree, any of the foregoing. Confidential Information will include all
such information disclosed to a Party at, prior to, or following the Effective
Date. Confidential Information will not include information that: (a) is in or
enters the public domain without a breach of the confidentiality restrictions
contained in this Agreement or another similar agreement; (b) is received from a
third party without restriction on disclosure and without a breach of any
nondisclosure obligation; or (c) is required to be disclosed by Order of any
Governmental Entity; provided, however, that the disclosing Party is given
reasonable notice and an opportunity to obtain a protective order against
disclosure of such information.

 

“Consent” means any consent, authorization, registration, declaration, approval,
action, waiver and similar writing.

 

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement or any other instrument, opinion, Contract, certificate, document or
other statement executed and delivered by either of the Parties pursuant to the
terms and conditions of, and in connection with the transactions contemplated
by, this Agreement.

 

“Contract” means any contract, agreement, license, deed, note, bond, mortgage,
indenture, lease, or other binding instrument or binding commitment, whether
written or oral.

 

“Direct Claim” has the meaning set forth in Section 8.07.

 

“Earn-Out Stock” has the meaning set forth in Section 1.02(b)(i).

 

“EASBY” has the meaning set forth in the first paragraph of this Agreement.

 

“EASBY Disclosure Schedule” means the disclosure schedule dated as of the
Effective Date and delivered by EASBY to Two Rivers concurrently with the
execution of this Agreement.

 

“EASBY Material Contracts” has the meaning set forth in Paragraph 4.20.

 

“EBITDA” means, with respect to the Measurement Period, the consolidated net
income before interest, income taxes, depreciation and amortization of the Vaxa
Entities for the Measurement Period, as such items are determined in accordance
with GAAP.

 

“EBITDA Calculation” has the meaning set forth in Section 1.02(b)(ii)(A).

 

“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

 

“Ekstrak” has the meaning set forth in recital A to this Agreement.

 

“Employee Plan” has the meaning set forth in Section 3.16(a).

 

“Encumbrance(s)” means, with respect to any property or asset, any mortgage,
pledge, lien, charge, encumbrance, lease, security interest, license, easement,
restriction, encroachment, condition, covenant, claim, exception, option,
equity, right, other interest, or other encumbrance of any kind or nature
whatsoever (whether absolute, accrued, disputed, contingent or otherwise),
including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership.

 

 Schedule 1-2 

 

 

“Environmental Law(s)” means any applicable Law, and any Order or binding
Contract with any Governmental Entity: (a) relating to pollution (or the cleanup
thereof) or the protection of natural resources, endangered or threatened
species, human health or safety, or the environment (including ambient air,
soil, surface water or groundwater, or subsurface strata); or (b) concerning the
presence of, exposure to, or the management, manufacture, use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, production, disposal, or remediation of any
Hazardous Materials. The term Environmental Law(s) includes the following
(including their implementing regulations and any state analogs): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to a Person, all employers, trades, or
businesses (whether or not incorporated) that would be treated together with
such Person or any of its Affiliates as a “single employer” within the meaning
of Paragraph 414 of the Code.

 

“Exchange” means the exchange of the Vaxa Interest for the Exchange Stock
pursuant to the terms and conditions of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.

 

“Exchange Stock” has the meaning set forth in Section 1.02(b)(i).

 

“Expenses” means, with respect to any Person, all reasonable and documented
out-of-pocket fees and expenses (including all fees and expenses of legal
counsel, accountants, financial advisors, and investment bankers of such Person
and its Affiliates), incurred by such Person or on its behalf in connection with
or related to the authorization, preparation, negotiation, execution, and
performance of this Agreement and any Contemplated Transactions, any litigation
with respect thereto, the preparation, printing, filing, and mailing of any
filing to be made with any Governmental Entity (including the SEC), or in
connection with other regulatory Consents, and all other matters related to the
Exchange and the other Contemplated Transactions.

 

“Fundamental Representations” means: (a) with respect to Two Rivers, those
representations and warranties set forth in Section 3.01(a), Section 3.02(a),
Section 3.10, Section 3.14, Section 3.16 and Section 3.16(c) and (b) with
respect to EASBY, those representations and warranties set forth in Paragraph
4.01(a), Paragraph 4.02, Paragraph 4.10, Paragraph 4.15, Paragraph 4.16 and
Paragraph 4.19.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Entity” means (a) any federal, state, local, county, municipal or
foreign government, regulatory authority, board, body, commission or other
political subdivision thereof, (b) any agency or instrumentality of any
government or political subdivision, or (c) any self-regulated organization or
other non-governmental authority or quasi-governmental authority (to the extent
that the rules, regulations, or Orders of such organization or authority have
the force of Law), or any arbitrator, court, or tribunal of competent
jurisdiction.

 

“Gramz” has the meaning set forth in recital A to this Agreement.

 

 Schedule 1-3 

 

 

“Hazardous Substance” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral, or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Indemnified Party” means a Party making a claim for indemnification under
ARTICLE VIII.

 

“Indemnifying Party” means a Party against whom a claim for indemnification
under ARTICLE VIII are asserted.

 

“Independent Accountant” means an impartial, nationally recognized firm of
independent certified public accountants, other the accountants of either Party,
appointed by mutual agreement of Two Rivers and EASBY.

 

“Intellectual Property” means all: (a) patent and patent rights, trademarks and
trademark rights, trade names and trade name rights, copyrights and copyright
rights, service marks and service mark rights, and all pending applications for
and registrations of the same; (b) brand names, trade dress, business and
product names, logos, and slogans; (c) proprietary technology, including all
know-how, trade secrets, quality control standards, reports (including test
reports), designs, processes, market research and other data, computer software
and programs (including source codes and related documentation), formulae,
inventions and other ideas, methodologies, and technical information; (d) claims
of the owner of any intellectual property for infringement of its rights by a
third party, no matter when arising; and (e) other intellectual property.

 

“Knowledge” means: (a) with respect to Two Rivers, the actual knowledge of Wayne
Harding, after due inquiry; and (b) with respect to the Vaxa Entities, the
actual knowledge of G. A. Harrington, after due inquiry. An individual will be
deemed to have actual knowledge of a particular fact or other matter if: (i)
that individual is actually aware of that fact or matter; or (ii) a prudent
individual could be expected to discover or otherwise become aware of that fact
or matter in the course of conducting a reasonably comprehensive investigation
regarding the accuracy of any representation, warranty, covenant, or other
agreement.

 

“Law” means any law, common law, statute, constitution, ordinance, rule,
regulation, code, Order or legally enforceable requirement enacted, issued,
adopted, promulgated, enforced, ordered or applied by any Governmental Entity.

 

“Lease” means, with respect to a Party, any lease, sublease, license, concession
or other Contract under which such Party holds any Leased Real Estate, including
the right to all security deposits and other amounts and instruments deposited
by or on behalf of such Party thereunder.

 

“Leased Real Estate” means any leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Two Rivers.

 

“Liability” means any liability, indebtedness, or obligation of any kind
(whether accrued, absolute, contingent, matured, unmatured, determined,
determinable, or otherwise, and whether or not required to be recorded or
reflected on a balance sheet under GAAP).

 

“Losses” means any losses, damages, liabilities, deficiencies, claims, actions,
judgments, settlements, interest, awards, penalties, fines, costs, or expenses
of whatever kind, including reasonable attorneys’ fees, fees and the costs of
enforcing any right to indemnification under this Agreement, and the cost of
pursuing any insurance providers.

 

 Schedule 1-4 

 

 

“Material Adverse Effect” means, with respect to any Person, any event,
occurrence, fact, condition, or change that is, or would reasonably be expected
to become, individually or in the aggregate, materially adverse to: (a) the
business, properties, results of operations or prospects, condition (financial
or otherwise), or assets of such Person and its Subsidiaries, taken as a whole;
or (b) the ability of a Party to consummate the Exchange or the other
Contemplated Transactions on a timely basis.

 

“Measuring Period” means (a) if the Closing Date occurs during the first fifteen
days of a calendar quarter, the one-year period beginning on the first day of
such calendar quarter or (b) otherwise, the one-year period beginning on the
first calendar day of the first full calendar quarter following the Closing
Date. Solely as examples, (i) if the Closing Date occurs on or before April 15,
2019, the Measuring Period will extend from April 1, 2019 through March 31, 2020
and (ii) if the Closing Date occurs between April 16, 2019 and July 15, 2019
(inclusive), the Measuring Period will extend from July 1, 2019 through June 30,
2020.

 

“Notice” means any notice, request, consent, claim, demand, waiver or other
communication under this Agreement, each of which shall be in writing.

 

“Order” means any order, writ, assessment, decision, injunction, decree,
stipulation, determination, award, ruling or judgment of a Governmental Entity,
whether temporary, preliminary or permanent.

 

“Owned Real Estate” means all land, together with all buildings, structures,
fixtures, and improvements located thereon and all easements, rights of way, and
appurtenances relating thereto, owned by Two Rivers.

 

“Party” and “Parties” have the respective meanings set forth in the first
paragraph of this Agreement.

 

“Permits” means any permits, licenses, registrations, variances, clearances,
commissions, franchises, exemptions, authorizations, approvals and similar
writings granted or issued by or from Governmental Entities.

 

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization, or other entity, including any Governmental Entity,
commission, board, department, bureau, or instrumentality.

 

“Real Estate” means, collectively, the Owned Real Estate and the Leased Real
Estate.

 

“Representative(s)” means a Person’s employees, managers, members, officers,
directors, partners, shareholders, agents, attorneys, third-party advisors
(including any accountants, insurers, rating agencies, consultants, bankers,
financial advisors, custodians, and backup servicers), successors, and permitted
assigns.

 

“Restricted Business” means any business or other venture that acquires,
develops, or operates irrigated farmland and associated water rights and
infrastructure, greenhouse operations, or redevelopment infrastructure for water
management and delivery, in each case in the United States.

 

“Restricted Period” has the meaning set forth in Section 5.05.

 

“Restricted Person” has the meaning set forth in Section 5.05.

 

“SEC” means the United States Securities and Exchange Commission.

 

 Schedule 1-5 

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.

 

“SEC Documents” means (a) Two Rivers’ Annual Report on Form 10-K for the fiscal
year ended December 31, 2017, its Quarterly Reports on Form 10-Q for the
quarterly periods ended March 31, 2018, June 30, 2018 and September 30, 2018,
and its Current Reports on Form 8-K filed with the SEC since January 1, 2018
(but excluding any documents or portions thereof that are not deemed “filed”
with the SEC) and (b) such other reports and other documents as are filed by Two
Rivers with the SEC during the period between the Effective Date and the Closing
Date pursuant to the requirements of Sections 13(a), 13(c), 14 and 15(d) of the
Exchange Act, provided that information included in any Schedule 14A filed by
Two Rivers during such period shall constitute an “SEC Document” only to the
extent such information is incorporated by reference into Two Rivers’ Annual
Report on Form 10-K for the fiscal year ended December 31, 2018.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other business entity of which a majority of the voting securities
is at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments, or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement, or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Third Party Claim” has the meaning set forth in Section 8.05.

 

“Treasury Regulations” means the regulations promulgated under the Code.

 

“Two Rivers” has the meaning set forth in the first paragraph of this Agreement.

 

“Two Rivers Balance Sheet” means the audited consolidated balance sheet of Two
Rivers as of December 31, 2017 contained in the SEC Documents.

 

“Two Rivers Common Stock” has the meaning set forth in Section 1.02(a).

 

“Two Rivers Disclosure Schedule” means the disclosure schedule dated as of the
Effective Date and delivered by Two Rivers to EASBY concurrently with the
execution of this Agreement.

 

“Two Rivers Equity Securities” means Two Rivers Common Stock, Two Rivers
Preferred Stock, and any restricted shares, restricted stock, stock appreciation
rights, performance shares, profit participation rights, contingent value
rights, “phantom” stock, or similar securities or rights issued by Two Rivers
that are derivative of, or provide economic benefits based, directly or
indirectly, on the value or price of, any shares of capital stock of Two Rivers.

 

“Two Rivers Indemnitees” has the meaning set forth in Section 8.02 .

 

“Two Rivers Material Contracts” has the meaning set forth in Section 3.20(a).

 

“Two Rivers Preferred Stock” means Preferred Stock of Two Rivers, $0.001 par
value per share.

 

“Vaxa” has the meaning set forth in recital A to this Agreement.

 

“Vaxa Balance Sheet” means the unaudited consolidated balance sheet of the Vaxa
Entities as of December 31, 2018, a copy of which was provided to Two Rivers on
February 13, 2019.

 

“Vaxa Entities” has the meaning set forth in recital A to this Agreement.

 

“Vaxa Indemnitees” has the meaning set forth in Section 8.03.

 

“Vaxa Interest” has the meaning set forth in recital A to this Agreement.

 

“Water Rights” has the meaning set forth in Section 3.17(d).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 Schedule 1-6 

 

 

SCHEDULE 2

 

CONFIDENTIALITY

 

For purposes of this Schedule 2:

 

  ● “EASBY Parties” means, collectively, EASBY and the Vaxa Parties;         ●
“Disclosing Party” means either the EASBY Parties (including their respective
Representatives) or Two Rivers (including its Representatives), as the party
disclosing Evaluation Material;         ● “Receiving Party” means either the
EASBY Parties (including their respective Representatives) or Two Rivers
(including its Representatives), as the party receiving Evaluation Material;    
    ● “Evaluation Material” means all such information, data, reports, charts,
interpretations, agreements, forecasts, records and other materials (whether
documentary, oral, electronically stored or otherwise) furnished (whether before
or after the date hereof) by a Disclosing Party to the Receiving Party with
respect to the Agreement or the Contemplated Transactions, including Notes of
the Receiving Party, it being understood that the failure of any Evaluation
Material to be marked or otherwise labeled as confidential or proprietary
information will not affect its status as Evaluation Material; provided that
Evaluation Material does not include information that (a) becomes generally
available to the public other than as a result of an act or omission by the
Receiving Party or anyone to whom the Receiving Party transmits any Evaluation
Material, (b) is or becomes available to you on a non-confidential basis from a
source other than the Disclosing Party, if and only if such source is not
prohibited from transmitting the information to the Receiving Party by a
contractual, legal, fiduciary or other obligation, or (c) is otherwise lawfully
and independently developed by you as shown on your books and records without
use of the Evaluation Material; and         ● “Notes” means all analyses,
compilations, forecasts, studies, summaries, notes, records, data and other
documents and materials in whatever form maintained, whether prepared by the
Receiving Party or others, that contain or reflect or are generated from, or
that reflect the Receiving Party’s view of, any information, data, reports,
charts, interpretations, agreements, forecasts, records and other materials
constituting Evaluation Material.

 

1. Confidentiality. A Receiving Party (a) will keep all Evaluation Material it
receives confidential and will not (except as required by applicable law, rules
of any stock exchange or stock market, regulation or legal process, and only
after compliance with Paragraph 4 below), without the prior written consent of
the Disclosing Party, disclose any Evaluation Material in any manner whatsoever
and (ii) will not use any Evaluation Material, directly or indirectly, for any
purpose other than in connection with its completion of the Contemplated
Transactions. The EASBY Parties and Two Rivers each agree to disclose the
Evaluation Material only to their respective Representatives who (a) need to
know the Evaluation Material for the purpose of completing the Contemplated
Transactions, (b) are informed of the confidential nature of the Evaluation
Material, and (c) agree to be bound by the terms of this Schedule 2 as if such
Representative were a party to this Schedule 2. The EASBY Parties and Two Rivers
agree they will direct, and use their best efforts to cause, each of their
respective Representatives to observe the terms of this Schedule 2. The EASBY
Parties and Two Rivers will be responsible for actions taken by any of their
respective Representatives that would be deemed a breach of this Schedule 2 as
if the EASBY Parties or Two Rivers, as the case may be, had taken such actions
directly.

 

 Schedule 2-1 

 

 

2. Ownership of Evaluation Material. All Evaluation Material furnished to a
Receiving Party by a Disclosing Party will remain the sole and exclusive
property of the Disclosing Party. To the extent that any Evaluation Material
includes materials subject to the attorney-client privilege, the Disclosing
Party is not waiving, and will not be deemed to have waived or diminished, its
attorney work-product protections, attorney-client privileges or similar
protections and privileges as a result of disclosing any Evaluation Material
(including Evaluation Material related to pending or threatened litigation) to
the Receiving Party. Except as specifically provided herein, nothing herein will
be construed as to grant the Receiving Party any right or license under any
patent, copyright, trademark or any other right relating to the Evaluation
Material.

 

3. Required Disclosure. In the event that the Receiving Party is requested or
required by applicable law, rules of any stock exchange or stock market,
regulation or legal process to disclose any of the Evaluation Material, the
Receiving Party will notify the Disclosing Party promptly in writing of the
existence, terms and circumstances surrounding such a request so that the
Disclosing Party may seek a protective order or other appropriate remedy or, in
the Disclosing Party’s sole discretion, waive compliance with the terms of this
Schedule 2. The Receiving Party agrees to cooperate with the Disclosing Party to
obtain a protective order or other appropriate remedy. In the event that no such
protective order or other remedy is obtained, or that the Disclosing Party
waives compliance with the terms of this Schedule 2, the Receiving Party will
(a) furnish only that portion of the Evaluation Material that it is advised by
the written legal opinion of its counsel is legally required, (b) exercise its
best efforts to obtain reliable assurance that the Evaluation Material will be
accorded confidential treatment, and (c) give the Disclosing Party written
notice and a copy of the information to be disclosed as far in advance of its
disclosure as practicable.

 

4. No Representations or Warranties. Except as expressly provided in the
Agreement outside of this Schedule 3, the Parties agree that:

 

  (a) a Disclosing Party has not made and is not making any representation or
warranty, express or implied, as to the accuracy, usefulness or completeness of
its Evaluation Material, including any projections, estimates, budgets, or
information relating to the assets, liabilities, results of operations,
conditions (financial or otherwise), customers, suppliers or employees of the
Disclosing Party);         (b) a Disclosing Party will not have any liability to
the Receiving Party or any other Person resulting from the use of Evaluation
Material, or any errors therein or omissions therefrom;         (c) a Receiving
Party is not entitled to rely on the accuracy, usefulness or completeness of any
Evaluation Material and is only entitled to rely on the representations and
warranties included in the Agreement, subject to the terms and conditions
thereof; and         (d) a Receiving Party may not pursue any Action against the
Disclosing Party arising from or relating to the provision, directly or
indirectly, of Evaluation Material (or the information contained therein) by the
Disclosing Party to the Receiving Party.

 

5. Indemnification. Each Party, in acting as a Receiving Party:

 

  (a) agrees to indemnify and hold harmless the Disclosing Party and its
Affiliates, successors and assigns from any Losses (including legal fees and the
cost of enforcing this indemnity), as such Losses are incurred, arising out of
or resulting from (a) any unauthorized use or disclosure of Evaluation Material
by the Receiving Party or (b) any failure to comply with, or any breach of, this
Schedule 2;         (b) acknowledges that (i) Evaluation Material has
substantial proprietary value for the Disclosing Party, (ii) money damages would
be both incalculable and an insufficient remedy for any breach of this Schedule
2 by the Receiving Party and (iii) any such breach would cause the Disclosing
Party irreparable harm; and         (c) accordingly, agrees that in the event of
any breach or threatened breach of this Schedule 2, the Disclosing Party, in
addition to any other remedies at law, will be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance,
and any other relief that may be available from a court of competent
jurisdiction (without any requirement to post bond).

 

6. Securities Law Compliance. EASBY understands that (a) any Evaluation Material
the EASBY Parties and their Representative receive may contain or constitute
material non-public information concerning Two Rivers and (b) trading in Two
Rivers Common Stock while in possession of material non-public information, or
communicating that information to any other Person under circumstances in which
it is reasonably foreseeable that such Person is likely to trade in Two Rivers
Common Stock, could subject the EASBY Parties and their Representatives to
liability under U.S. federal and state securities laws and the rules and
regulations promulgated thereunder, including Section 11(b) of the Exchange Act
and Rule 10b-5 promulgated thereunder. EASBY agrees that the EASBY Parties and
their Representatives and Affiliates will not trade in Two Rivers Common Stock
(A) while in possession of material non-public information, or (B) at all until
they can do so in compliance with all applicable laws and without breach of this
Schedule 2.



 



 Schedule 2-2 

 



